Exhibit 10.1

 

 

FORM OF

SENIOR SECURED
REVOLVING CREDIT AGREEMENT

dated as of

 

June 4, 2014

 

among

 

NEW MOUNTAIN FINANCE CORPORATION

as Borrower

 

The LENDERS Party Hereto

 

and

 

GOLDMAN SACHS BANK USA
as Administrative Agent and Syndication Agent

 

$50,000,000

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA
as Sole Lead Arranger and Sole Book Runner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

SECTION 1.01.

Defined Terms

1

 

SECTION 1.02.

Classification of Loans and Borrowings

30

 

SECTION 1.03.

Terms Generally

31

 

SECTION 1.04.

Accounting Terms; GAAP

31

 

SECTION 1.05.

Currencies; Currency Equivalents

31

 

 

 

 

ARTICLE II THE CREDITS

33

 

 

 

SECTION 2.01.

The Commitments

33

 

SECTION 2.02.

Loans and Borrowings

33

 

SECTION 2.03.

Requests for Syndicated Borrowings

34

 

SECTION 2.04.

Swingline Loans

35

 

SECTION 2.05.

Letters of Credit

38

 

SECTION 2.06.

Funding of Borrowings

42

 

SECTION 2.07.

Interest Elections

43

 

SECTION 2.08.

Termination, Reduction or Increase of the Commitments

45

 

SECTION 2.09.

Repayment of Loans; Evidence of Debt

47

 

SECTION 2.10.

Prepayment of Loans

48

 

SECTION 2.11.

Fees

52

 

SECTION 2.12.

Interest

53

 

SECTION 2.13.

Alternate Rate of Interest

54

 

SECTION 2.14.

Increased Costs

55

 

SECTION 2.15.

Break Funding Payments

56

 

SECTION 2.16.

Taxes

57

 

SECTION 2.17.

Payments Generally; Pro Rata Treatment: Sharing of Set-offs

60

 

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

63

 

SECTION 2.19.

Defaulting Lenders

63

 

SECTION 2.20.

Extension of Final Maturity Date

67

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

69

 

 

 

SECTION 3.01.

Organization; Powers

69

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

SECTION 3.02.

Authorization; Enforceability

69

 

SECTION 3.03.

Governmental Approvals; No Conflicts

69

 

SECTION 3.04.

Financial Condition; No Material Adverse Change

69

 

SECTION 3.05.

Litigation

70

 

SECTION 3.06.

Compliance with Laws and Agreements

70

 

SECTION 3.07.

Taxes

70

 

SECTION 3.08.

ERISA

70

 

SECTION 3.09.

Disclosure

70

 

SECTION 3.10.

Investment Company Act; Margin Regulations

71

 

SECTION 3.11.

Material Agreements and Liens

71

 

SECTION 3.12.

Subsidiaries and Investments

72

 

SECTION 3.13.

Properties

72

 

SECTION 3.14.

[Reserved]

72

 

SECTION 3.15.

OFAC

72

 

SECTION 3.16.

USA Patriot Act

72

 

SECTION 3.17.

Collateral Documents

73

 

 

ARTICLE IV CONDITIONS

73

 

 

 

SECTION 4.01.

Effective Date

73

 

SECTION 4.02.

Each Credit Event

74

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

75

 

 

 

SECTION 5.01.

Financial Statements and Other Information

75

 

SECTION 5.02.

Notices of Material Events

77

 

SECTION 5.03.

Existence: Conduct of Business

77

 

SECTION 5.04.

Payment of Obligations

77

 

SECTION 5.05.

Maintenance of Properties; Insurance

78

 

SECTION 5.06.

Books and Records; Inspection and Audit Rights

78

 

SECTION 5.07.

Compliance with Laws

78

 

SECTION 5.08.

Certain Obligations Respecting Subsidiaries; Further Assurances

78

 

SECTION 5.09.

Use of Proceeds

79

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

SECTION 5.10.

Status of RIC and BDC

79

 

SECTION 5.11.

Investment Policies; Valuation Policy

80

 

SECTION 5.12.

Portfolio Valuation and Diversification Etc.

80

 

SECTION 5.13.

Calculation of Borrowing Base

82

 

SECTION 5.14.

Anti-Hoarding of Assets at Non-Pledged Financing Subsidiaries

87

 

 

ARTICLE VI NEGATIVE COVENANTS

87

 

 

 

SECTION 6.01.

Indebtedness

87

 

SECTION 6.02.

Liens

88

 

SECTION 6.03.

Fundamental Changes

90

 

SECTION 6.04.

Investments

91

 

SECTION 6.05.

Restricted Payments

91

 

SECTION 6.06.

Certain Restrictions on Subsidiaries

93

 

SECTION 6.07.

Certain Financial Covenants

93

 

SECTION 6.08.

Transactions with Affiliates

93

 

SECTION 6.09.

Lines of Business

94

 

SECTION 6.10.

No Further Negative Pledge

94

 

SECTION 6.11.

Modifications of Longer-Term Indebtedness Documents

94

 

SECTION 6.12.

Payments of Longer-Term Indebtedness

95

 

SECTION 6.13.

Accounting Changes

95

 

SECTION 6.14.

SBIC Guarantee

95

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

95

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

99

 

 

 

SECTION 8.01.

Appointment of the Administrative Agent

99

 

SECTION 8.02.

Capacity as Lender

99

 

SECTION 8.03.

Limitation of Duties; Exculpation

99

 

SECTION 8.04.

Reliance

100

 

SECTION 8.05.

Sub-Agents

100

 

SECTION 8.06.

Resignation; Successor Administrative Agent

100

 

SECTION 8.07.

Reliance by Lenders

101

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

SECTION 8.08.

Modifications to Loan Documents

101

 

 

 

 

ARTICLE IX MISCELLANEOUS

102

 

 

 

SECTION 9.01.

Notices; Electronic Communications

102

 

SECTION 9.02.

Waivers; Amendments

104

 

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

106

 

SECTION 9.04.

Successors and Assigns

108

 

SECTION 9.05.

Survival

113

 

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

114

 

SECTION 9.07.

Severability

114

 

SECTION 9.08.

Right of Setoff

114

 

SECTION 9.09.

Governing Law; Jurisdiction; Etc.

115

 

SECTION 9.10.

WAIVER OF JURY TRIAL

115

 

SECTION 9.11.

Judgment Currency

116

 

SECTION 9.12.

Headings

116

 

SECTION 9.13.

Treatment of Certain Information; No Fiduciary Duty; Confidentiality

116

 

SECTION 9.14.

USA PATRIOT Act

118

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

 

—

 

Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)

 

—

 

Commitments

SCHEDULE 1.01(c)

 

—

 

Industry Classification Group List

SCHEDULE 2.05

 

—

 

Summary of Certain Letter of Credit Policies

SCHEDULE 3.11

 

—

 

Material Agreements and Liens

SCHEDULE 3.12(a)

 

—

 

Subsidiaries

SCHEDULE 3.12(b)

 

—

 

Investments

SCHEDULE 6.08

 

—

 

Transactions with Affiliates

 

 

 

 

 

EXHIBIT A

 

—

 

Form of Assignment and Assumption

EXHIBIT B

 

—

 

Form of Borrowing Base Certificate

EXHIBIT C

 

—

 

Form of Borrowing Request

 

--------------------------------------------------------------------------------


 

THIS SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of June 4, 2014 (this
“Agreement”), is entered into by and among NEW MOUNTAIN FINANCE CORPORATION, a
Delaware corporation (the “Borrower”), the LENDERS party hereto, and GOLDMAN
SACHS BANK USA, as Administrative Agent.

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.            Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.20(b) of
this Agreement.

 

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors (provided that Cash Collateral for outstanding Letters of Credit shall
not be treated as a portion of the Portfolio Investments).

 

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (provided that Cash
Collateral for outstanding Letters of Credit shall not be treated as a portion
of the Portfolio Investments).

 

“Adjusted LIBO Rate” means (a) for the Interest Period for any Eurocurrency
Borrowing denominated in a LIBO Quoted Currency, an interest rate per annum
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate for such Interest Period and (b) for the Interest Period
for any Eurocurrency Borrowing denominated in a Non-LIBO Quoted Currency an
interest rate per annum equal to the LIBO Rate for such Interest Period.

 

“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affected Currency” has the meaning assigned to such term in Section 2.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or Financing
Subsidiary in the ordinary course of business; provided that the term
“Affiliate” shall include any Financing Subsidiary.

 

“Agreed Foreign Currency” means, at any time, (i) any of Canadian Dollars,
English Pounds Sterling, Euros and Australian Dollars, and (ii) with the
agreement of each Multicurrency Lender and the Issuing Bank, any other Foreign
Currency, so long as, in respect of any such specified Foreign Currency or other
Foreign Currency, at such time (a) such Foreign Currency is dealt with in the
London interbank deposit market, (b) such Foreign Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (c) no central bank or other governmental authorization in the country of
issue of such Foreign Currency (including, in the case of the Euro, any
authorization by the European Central Bank) is required to permit use of such
Foreign Currency by any Multicurrency Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the rate per annum equal to 1% plus the
LIBO Rate as displayed at approximately 11:00 a.m., London time, on such day
(or, if such day is not a Business Day, the immediately preceding Business Day),
for Dollar deposits with a term of one month.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate as set forth above shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate, respectively.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitment.  If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentages shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Financial Statements” means, as at any date, the most-recent audited
financial statements of the Borrower delivered to the Lenders; provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing
MAC”) shall exist (regardless of when it occurred), then the

 

2

--------------------------------------------------------------------------------


 

“Applicable Financial Statements” as at said date means the Applicable Financial
Statements in effect immediately prior to such delivery until such time as the
Pre-existing MAC shall no longer exist.

 

“Applicable Margin” means: (a) with respect to any ABR Loan, 1.50% per annum;
and (b) with respect to any Eurocurrency Loan, 2.50% per annum.

 

“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitment.  If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S.  Government Security, any primary
dealer in U.S. Government Securities, and (c) in the case of any foreign
Portfolio Investment, any foreign broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, as set forth on Schedule 1.01(a) or any other bank or broker-dealer
acceptable to the Administrative Agent in its reasonable determination.

 

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service approved by the Board
of Directors of the Borrower and designated in writing to the Administrative
Agent (which designation shall be accompanied by a copy of a resolution of the
Board of Directors of the Borrower that such pricing or quotation service has
been approved by the Borrower).

 

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and
(b) acceptable to the Administrative Agent.  It is understood and agreed that
Houlihan Lokey Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine
and Company, Lincoln International LLC (formerly known as Lincoln Partners LLC)
and Valuation Research Corporation are acceptable to the Administrative Agent. 
As used in Section 5.12 hereof, an “Approved Third-Party Appraiser selected by
the Administrative Agent” shall mean any of the firms identified in the
preceding sentence and any other Independent nationally recognized third-party
appraisal firm identified by the Administrative Agent and consented to by the
Borrower (such consent not to be unreasonably withheld).

 

3

--------------------------------------------------------------------------------


 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Borrower and its Subsidiaries, without duplication, of (a) the Value of total
assets of the Borrower and its Subsidiaries, less all liabilities and
indebtedness not represented by senior securities, to (b) the aggregate amount
of senior securities representing indebtedness of Borrower and its Subsidiaries
(including this Agreement), in each case as determined pursuant to Section 18
under the Investment Company Act, as modified by Section 61 thereunder, and any
orders of the Securities and Exchange Commission issued to or with respect to
Borrower thereunder, including any exemptive relief granted by the Securities
and Exchange Commission with respect to the indebtedness of any SBIC Subsidiary.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A (with adjustments thereto to reflect the Classes of Commitments and/or
Loans being assigned or outstanding at the time of the respective assignment) or
any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e).

 

“Availability Period” means with respect to any Lender, the period from and
including the Effective Date to but excluding the earlier of the Commitment
Termination Date and the date of termination of the Commitments.

 

“Basel III” means, collectively, those certain agreements on capital and
liquidity standards contained in “Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems,” “Basel III:  International Framework
for Liquidity Risk Measurement, Standards and Monitoring,” and “Guidance for
National Authorities Operating the Countercyclical Capital Buffer,” each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time), and “Basel III: The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools,” as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time), and, in each case,
as implemented by a Lender’s primary United State bank regulatory authority.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurocurrency Loans of the same
Class denominated in the same Currency that have the same Interest Period or
(c) a Swingline Loan.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

 

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit C.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Dollars, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion, or Interest Period, that is also
a day on which dealings in deposits denominated in Dollars are carried out in
the London interbank market and (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency, or to a
notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

 

“Cash Collateralize” means, in respect of a Letter of Credit or any obligation
hereunder, to provide and pledge cash collateral pursuant to Section 2.05(k), at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

 

(a)           U.S. Government Securities, in each case maturing within one year
from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by,

 

5

--------------------------------------------------------------------------------


 

any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof or under the laws of the
jurisdiction or any constituent jurisdiction thereof of any Agreed Foreign
Currency; provided that such certificates of deposit, banker’s acceptances and
time deposits are held in a securities account (as defined in the Uniform
Commercial Code) through which the Collateral Agent can perfect a security
interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; and

 

(e)           investments in money market funds that invest solely, and which
are restricted by their respective charters to invest solely, in investments of
the type described in the immediately preceding clauses (a) through (d) above
(including as to credit quality and maturity).

 

provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Borrower and its Subsidiaries in any single issuer; and (iv) in no
event shall Cash Equivalents include any obligation that is not denominated in
Dollars or an Agreed Foreign Currency.

 

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or if such day
is not a Business Day, then on the immediately preceding Business Day) as
reported on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period).

 

“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date), other than a Permitted Holder,
of shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding shares of capital stock, membership
interest or partnership interest, as applicable, in the External Manager or
(ii) the acquisition of direct or indirect Control of the External Manager by
any Person or group (other than a Permitted Holder).

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of
(a) the adoption of any law, treaty or governmental rule or regulation or any
change in any law, treaty or governmental rule or regulation or in the
interpretation, administration or application thereof (regardless of whether the
underlying law, treaty or governmental rule or regulation was issued or enacted
prior to the date hereof), but excluding proposals thereof, or any determination
of a court or Governmental Authority, (b) any guideline, request or directive by
any Governmental Authority (whether or not having the force of law) or any
implementation rules or interpretations of previously issued guidelines,
requests or directives, in each case that is issued or made after the date
hereof or (c) compliance by any Lender (or its applicable lending office) or any
company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, in each case adopted after the date hereof.
For the avoidance of doubt, all rules, regulations or directives concerning
liquidity and capital adequacy issued (i) by any United States bank regulatory
authority having jurisdiction over such Lender under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 and (ii) pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date adopted, issued, promulgated or
implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Loans,
Syndicated Multicurrency Loans or Swingline Loans; when used in reference to any
Lender’s Class of Commitment, refers to whether such Lender is a Dollar Lender
or a Multicurrency Lender; and, when used in reference to any Commitment, refers
to whether such Commitment is a Dollar Commitment or a Multicurrency
Commitment.  The “Class” of a Letter of Credit refers to whether such Letter of
Credit is a Dollar Letter of Credit or a Multicurrency Letter of Credit.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

 

“Collateral Agent” means Goldman Sachs Bank USA in its capacity as Collateral
Agent under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

 

“Commitments” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.08(e).

 

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e).

 

“Commitment Termination Date” means June 4, 2018.

 

“Consolidated Group” has the meaning assigned to such term in Section 5.13(a).

 

7

--------------------------------------------------------------------------------


 

“Continuing Lender” has the meaning assigned to such term in Section 2.20(c) of
this Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate amount of
Other Covered Indebtedness on such date minus (z) the LC Exposures fully Cash
Collateralized on such date pursuant to Section 2.05(k); provided that the
aggregate principal amount of the Borrower’s 5.00% senior convertible notes due
June 2019 shall be excluded from the calculation of the Covered Debt Amount
until the date that is nine (9) months prior to the scheduled maturity date of
such notes.  For the avoidance of doubt, for purposes of calculating the Covered
Debt Amount from and after such date, such notes will be included at the then
outstanding principal balance thereof.

 

“Currency” means Dollars or any Foreign Currency.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in detail in such writing) has not been satisfied, or
(ii) pay to the Administrative Agent, Issuing Bank, Swingline Lender or any
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, Issuing Bank or Swingline Lender in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with the applicable
default, if any, shall be specifically identified in detail in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by Administrative Agent and Borrower), or
(d) Administrative Agent has received notification that such Lender has become,
or has a direct or indirect parent company that is, (i) insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its

 

8

--------------------------------------------------------------------------------


 

inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors or (ii) other than via an Undisclosed
Administration, the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or instrumentality so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) upon such determination (and the Administrative
Agent shall deliver written notice of such determination to the Borrower, each
Issuing Bank and each Lender and the Swingline Lender).

 

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans and (b) accrued and unpaid fees under
the Loan Documents.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term “Disposition” or “Dispose” shall
not include the disposition of Portfolio Investments originated by the Borrower
and immediately transferred to a Financing Subsidiary pursuant to a transaction
not prohibited hereunder.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Syndicated Loans, and to acquire participations in
Letters of Credit and Swingline Loans, denominated in Dollars hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Dollar Commitment
is set forth on Schedule 1.01(b), or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Dollar Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Dollar Commitments is $0.

 

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such

 

9

--------------------------------------------------------------------------------


 

Foreign Currency for Dollars in the London foreign exchange market at
approximately 11:00 a.m., London time, for delivery two Business Days later.

 

“Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Dollar Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements in respect of such Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such time. 
The Dollar LC Exposure of any Lender at any time shall be its Applicable Dollar
Percentage of the total Dollar LC Exposure at such time.

 

“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume a Dollar
Commitment or to acquire Revolving Dollar Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Dollar Letters of Credit” means Letters of Credit that utilize the Dollar
Commitments.

 

“Dollar Loan” means a Loan denominated in Dollars.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S. federal income tax purposes)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to

 

10

--------------------------------------------------------------------------------


 

terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Euro” means a single currency of the Participating Member States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), net profits, franchise Taxes
and branch profits or any similar Taxes, in each case, (i) imposed by the United
States of America (or any state or political subdivision thereof), or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) any Taxes imposed by any jurisdiction by reason of the recipient having any
present or former connection with such jurisdiction (other than a connection
arising solely from entering into, receiving any payment under or enforcing its
rights under this Agreement or any other Loan Document or selling or assigning
an interest in any Loan or Loan Document), (b)  in the case of a Lender, any
Taxes that are U.S. withholding taxes imposed on amounts payable to such Lender
(i) at the time such Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)) becomes a party to this Agreement or designates
a new lending office, except to the extent that such Lender’s assignor or such
Lender was entitled to receive additional amounts from the Borrower with respect
to such withholding tax pursuant to Section 2.16, at the time of such assignment
or designation, or (ii) that is attributable to such Lender’s failure or
inability (other than as a result of a Change in Law occurring after the date
such Lender becomes a party to this Agreement) to comply with Section 2.16(f),
(d) any U.S. federal, state or local backup withholding Taxes imposed on
payments made under any Loan Document, and (e) any Taxes that are imposed under
FATCA.

 

“Existing Final Maturity Date” has the meaning assigned to such term in
Section 2.20(a) of this Agreement.

 

“Extending Lender” has the meaning assigned to such term in Section 2.20(a) of
this Agreement.

 

“External Manager” means New Mountain Finance Advisers BDC, L.L.C.

 

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions,

 

11

--------------------------------------------------------------------------------


 

judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, condemnation awards (and payments in lieu
thereof), indemnity payments received not in the ordinary course of business and
any purchase price adjustment received not in the ordinary course of business in
connection with any purchase agreement and proceeds of insurance (excluding,
however, for the avoidance of doubt, proceeds of any issuance of Equity
Interests and issuances of Indebtedness by any Obligor); provided that
Extraordinary Receipts shall not include any (x) amounts that the Borrower
receives from the Administrative Agent or any Lender pursuant to
Section 2.16(f), or (y) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments  are received
by any Person in respect of any unaffiliated third party claim against or loss
by such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

 

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

 

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Members of such individual and in respect of which such individual or a
bona fide third party trustee serves as trustee or in a similar capacity.

 

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations promulgated
thereunder and official interpretations thereof and any foreign legislation
implemented to give effect to any intergovernmental agreements entered into
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Final Maturity Date” means June 4, 2019, as such date may be extended in
accordance with Section 2.20.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.

 

12

--------------------------------------------------------------------------------


 

“Foreign Currency” means at any time any Currency other than Dollars.

 

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any (a) direct or indirect Subsidiary of the Borrower
that is organized under the laws of any jurisdiction other than the United
States or its territories or possessions and that is treated as a corporation
for United States federal income tax purposes, (b) direct or indirect Subsidiary
of the Borrower which is a “controlled foreign corporation” within the meaning
of the Code or (c) direct or indirect Subsidiary that is disregarded as an
entity that is separate from its owner for United States federal income tax
purposes and substantially all of its assets consist of the Capital Stock of one
or more direct or indirect Foreign Subsidiaries.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s (a) Applicable Dollar
Percentage of the outstanding Dollar LC Exposure and (b) Applicable
Multicurrency Percentage of the outstanding Multicurrency LC Exposure, in each
case with respect to Letters of Credit issued by such Issuing Bank other than
Dollar LC Exposure or Multicurrency LC Exposure, as the case may be, as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term

 

13

--------------------------------------------------------------------------------


 

Guarantee shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) customary indemnification agreements entered
into in the ordinary course of business, provided that such indemnification
obligations are unsecured, such Person has determined that any liability
thereunder is remote and such indemnification obligations are not the functional
equivalent of the guaranty of a payment obligation of the primary obligor.

 

“Guarantee and Security Agreement” means that certain Guarantee and Security
Agreement dated as of June 4, 2014 among the Borrower, the Administrative Agent,
each Subsidiary of the Borrower from time to time party thereto, each holder (or
a representative or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, and the
Collateral Agent, as the same shall be modified and supplemented and in effect
from time to time.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as Immaterial Subsidiaries by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) the aggregate assets of
such Subsidiaries and their Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 3% of the consolidated assets of the
Borrower and its Subsidiaries as of such date; and (b) the aggregate revenues of
such Subsidiaries and their Subsidiaries (on a consolidated basis) for the
fiscal quarter ending on such date do not exceed an amount equal to 3% of the
consolidated revenues of the Borrower and its Subsidiaries for such period.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such debt
being the lower of the outstanding amount of such debt and the fair market value
of the property subject to such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all

 

14

--------------------------------------------------------------------------------


 

obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. 
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment or (y) a commitment
arising in the ordinary course of business to make a future Portfolio
Investment.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under this Agreement.

 

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Borrower or of its Subsidiaries or Affiliates (including its
investment advisor or any Affiliate thereof) as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions.

 

“Industry Classification Group” means (a) any of the classification groups set
forth in Schedule 1.01(c) hereto, together with any such classification groups
that may be subsequently established by Moody’s and provided by the Borrower to
the Lenders, and (b) up to three additional industry group classifications
established by the Borrower pursuant to Section 5.12.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means, with respect to any Class of Loan, each Quarterly
Date.

 

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, if agreed by all relevant Lenders, (a) a shorter period or twelve
months or (b) with respect to such portion of any Eurocurrency Loan or Borrowing
denominated in a Foreign Currency that is scheduled to be repaid on the
applicable Final Maturity Date, a period of less than one month’s duration
commencing on the date of such Loan or Borrowing and ending on the applicable
Final Maturity Date, as specified in the applicable Borrowing Request or
Interest Election Request; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period (other than an

 

15

--------------------------------------------------------------------------------


 

Interest Period pertaining to a Eurocurrency Borrowing denominated in a Foreign
Currency that ends on the applicable Final Maturity Date that is permitted to be
of less than one month’s duration as provided in this definition) that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Syndicated Borrowing comprising Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loans.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities are
not owned by such Person); (b) deposits, advances, loans or other extensions of
credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

 

“Investment Policies” means, with respect to the Borrower, the investment
objectives, policies, restrictions and limitations supplied to the
Administrative Agent pursuant to Section 4.01, and as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time
in accordance with this Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Goldman Sachs Bank USA, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(j).  In the case of any Letter of Credit to be issued in an Agreed
Foreign Currency, Goldman Sachs Bank USA may designate any of its affiliates as
the “Issuing Bank” for purposes of such Letter of Credit.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of the Dollar LC Exposure and the
Multicurrency LC Exposure.

 

“Lenders” means, collectively, the Dollar Lenders and the Multicurrency
Lenders.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

16

--------------------------------------------------------------------------------


 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“LIBO Quoted Currency” means each of the following currencies: Dollars; Euro;
and English Pounds Sterling; in each case as long as there is a published LIBO
rate with respect thereto.

 

“LIBO Rate” means, for any Interest Period:

 

(a)           in the case of Eurocurrency Borrowings denominated in a LIBO
Quoted Currency, the ICE Benchmark Administration Limited London interbank
offered rate per annum for deposits in the relevant Currency for a period equal
to the Interest Period as displayed in the Bloomberg Financial Markets System
(or such other page on that service or such other service designated by the ICE
Benchmark Administration Limited for the display of such Administration’s London
interbank offered rate for deposits in the relevant Currency) as of 11:00 a.m.,
London time on the day that is two Business Days prior to the first day of the
Interest Period (or, solely with respect to Eurocurrency Borrowings in Pounds
Sterling, on the first day of the Interest Period); provided that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBO Rate shall mean for any LIBO
Quoted Currency, the rate of interest determined by the Administrative Agent to
be the average (rounded upward, if necessary, to the nearest 1/100th of 1%) of
the rate per annum at which the Administrative Agent could borrow funds if it
were to do so by asking for and then accepting interbank offers two (2) business
days’ preceding the first day of such Interest Period (or, solely with respect
to Eurocurrency Borrowings denominated in Pounds Sterling, on the first day of
such Interest Period) in the London interbank market for the relevant Currency
as of 11:00 a.m. for delivery on the first day of such Interest Period, for the
number of days comprised therein and in an amount comparable to the amount of
the Administrative Agent’s portion of the relevant Eurocurrency Borrowing;

 

(b)           in the case of Eurocurrency Borrowings denominated in Canadian
Dollars, the CDOR Rate per annum as of 11:00 a.m., London time on the day that
is two Business Days prior to the first day of the Interest Period;

 

(c)           in the case of Eurocurrency Borrowings denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid rate or a
successor thereto approved by the Administrative Agent (“BBSY”) as published by
Reuters (or such other page or commercially available source providing BBSY
(Bid) quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the day that is two
Business Days prior

 

17

--------------------------------------------------------------------------------


 

to the first day of the Interest Period (or if such day is not a Business Day,
then on the immediately preceding Business Day) with a term equivalent to such
Interest Period; and

 

(f)            for all Non-LIBO Quoted Currencies (other than Canadian Dollars 
or Australian Dollars), the calculation of the applicable reference rate shall
be determined in accordance with market practice.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and in the case of Investments that are securities,
excluding customary drag-along, tag-along, right of first refusal and other
similar rights in favor of the equity holders of the same issuer).

 

“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower or the Borrower and its Subsidiaries (other than Financing
Subsidiaries) taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Portfolio Investments), or (b) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $10,000,000 and
(b) obligations in respect of one or more Hedging Agreements under which the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower and its Subsidiaries would be required to pay if such Hedging
Agreement(s) were terminated at such time would exceed $10,000,000.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of Cash or deposit account balances, an amount equal to 102% of the
Fronting Exposure of Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

 

18

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
and in Agreed Foreign Currencies hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Multicurrency Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Multicurrency Commitment is set forth on
Schedule 1.01(b), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Multicurrency commitment, as applicable.  The
initial aggregate amount of the Lenders’ Multicurrency Commitments is
$50,000,000.

 

“Multicurrency LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Multicurrency Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time.  The Multicurrency LC Exposure of any Lender at any time shall be its
Applicable Multicurrency Percentage of the total Multicurrency LC Exposure at
such time.

 

“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Revolving Multicurrency Credit Exposure,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Multicurrency Letters of Credit” means Letters of Credit that utilize the
Multicurrency Commitments.

 

“Multicurrency Loan” means a Loan denominated in Dollars or an Agreed Foreign
Currency.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“National Currency” means the currency, other than the Euro, of a Participating
Member State.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Disposition by the Borrower or any of its
Subsidiaries (other than Financing Subsidiaries), or any Extraordinary Receipt
received or paid to the account of the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries) (in each case, which requires a payment of
the Loans under Section 2.10(d)), an amount equal to (a) the sum of cash and
Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) minus (b) the sum of (i) the principal

 

19

--------------------------------------------------------------------------------


 

amount of any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (ii) the reasonable out-of-pocket fees,
costs and expenses incurred by the Borrower or such Subsidiary in connection
with such transaction, (iii) the taxes paid or reasonably estimated to be
actually payable within two years of the date of the relevant transaction in
connection with such transaction; provided that, if the amount of any estimated
taxes pursuant to clause (iii) exceeds the amount of taxes actually required to
be paid in cash in respect of such Disposition, the aggregate amount of such
excess shall constitute Net Cash Proceeds (as of the date the Borrower
determines such excess exists) and (iv) any reasonable costs, fees, commissions,
premiums and expenses incurred by the Borrower or any of its Subsidiaries in
connection with such Disposition; and

 

(b)           with respect to the sale or issuance of any Equity Interest by the
Borrower or any of its Subsidiaries (other than any Financing Subsidiary)
(including, for the avoidance of doubt, cash received by the Borrower or any of
its Subsidiaries (other than any Financing Subsidiaries) for the sale by the
Borrower or such Subsidiary of any Equity Interest of a Financing Subsidiary but
specifically excluding any sale of any Equity Interest by a Financing Subsidiary
or cash received by a Financing Subsidiary in connection with the sale of any
Equity Interest), or the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries (other than Financing Subsidiaries) (in each
case, which requires a payment of the Loans under Section 2.10(d)), an amount
equal to (i) the sum of the cash and Cash Equivalents received in connection
with such transaction minus (ii) the sum of (1) reasonable out-of-pocket fees,
costs and expenses, incurred by the Borrower or such Subsidiary in connection
therewith plus (2) any reasonable costs, fees, commissions, premiums, expenses,
or underwriting discounts or commissions incurred by the Borrower or any of its
Subsidiaries in connection with such sale or issuance.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning assigned to such term in
Section 2.20(a) of this Agreement.

 

“Non-LIBO Quoted Currency” means any currency other than a LIBO Quoted Currency.

 

“Non-Pledged Financing Subsidiary” means, at any time, any Financing Subsidiary
all of the Equity Interests of which are not Collateral.

 

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

 

“Notice Date” has the meaning assigned to such term in Section 2.20(a) of this
Agreement.

 

“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.

 

20

--------------------------------------------------------------------------------


 

“Original Currency” has the meaning assigned to such term in Section 2.17.

 

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness and Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness; provided that “Other Covered Indebtedness” shall not include
(a) any Indebtedness secured by a Lien on Portfolio Investments permitted under
Section 6.02(e) or (b) any Unsecured Longer-Term Indebtedness.

 

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 90 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies (after giving effect to any Permitted Policy
Amendments), provided that such Indebtedness does not arise in connection with
the purchase of Portfolio Investments other than Cash Equivalents and U.S.
Government Securities and (c) Indebtedness in respect of judgments or awards
that have been in force for less than the applicable period for taking an appeal
so long as such judgments or awards do not constitute an Event of Default under
clause (l) of Article VII.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, excluding
(i) any such taxes, charges or similar levies resulting from an assignment by
any Lender in accordance with Section 9.04 hereof (unless such assignment is
made pursuant to Section 2.18(b)) or (ii) any Taxes imposed by any jurisdiction
by reason of the recipient of any payment on or account of this Agreement having
any present or former connection with such jurisdiction (other than a connection
arising solely from entering into, receiving any payment under or enforcing its
rights under this Agreement or any other Loan Document).

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04.

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Holders” means New Mountain Capital, LLC (or any Affiliate thereof),
senior management and employees of New Mountain Capital, LLC and its
Subsidiaries (in each case, as of the Effective Date) and their Family Members
and their Family Trusts.

 

21

--------------------------------------------------------------------------------


 

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to
ERISA) or to secure public or statutory obligations; (e) Liens securing the
performance of, or payment in respect of, bids, insurance premiums, deductibles
or co-insured amounts, tenders, government or utility contracts (other than for
the repayment of borrowed money), surety, stay, customs and appeal bonds and
other obligations of a similar nature incurred in the ordinary course of
business; (f) Liens arising out of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as such
judgments or awards do not constitute an Event of Default under clause (l) of
Article VII; (g) customary rights of setoff and liens upon (i) deposits of cash
in favor of banks or other depository institutions in which such cash is
maintained in the ordinary course of business, (ii) cash and financial assets
held in securities accounts in favor of banks and other financial institutions
with which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business; and (i) deposits of money
securing leases to which Borrower is a party as lessee made in the ordinary
course of business.  For the avoidance of doubt, no Liens securing the facility
of any Financing Subsidiary (other than Liens on the assets or Equity Interests
of such Financing Subsidiary in favor of any creditor providing such facility)
shall be a Permitted Lien hereunder.

 

“Permitted Policy Amendment” means any change, alteration, expansion, amendment,
modification, termination or restatement of the Investment Policies that is
either (a) approved in writing by the Administrative Agent (with the consent of
the Required Lenders), (b) required by applicable law, rule, regulation  or
Governmental Authority, or (c) not material in the reasonable discretion of the
Administrative Agent (for the avoidance of doubt, no change, alteration,
expansion, amendment, modification, termination or restatement of the Investment
Policies shall be deemed “material” if investment size proportionately increases
as the size of the Borrower’s capital base changes).

 

“Permitted SBIC Guarantee” means a guarantee by the Borrower of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form, provided that the recourse
to the Borrower thereunder is expressly limited only to periods after the
occurrence of an event or

 

22

--------------------------------------------------------------------------------


 

condition that is an impermissible change in the control of such SBIC Subsidiary
(it being understood that, as provided in clause (s) of Article VII, it shall be
an Event of Default hereunder if any such event or condition giving rise to such
recourse occurs).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means has the meaning set forth in Section 5.01(i).

 

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).
 Without limiting the generality of the foregoing, the following Investments
shall not be considered Portfolio Investments under this Agreement or any other
Loan Document: (a) any Investment by an Obligor in any Subsidiary or Affiliate
of such Obligor or any Financing Subsidiary (including, for the avoidance of
doubt, any Investment by an Obligor in an entity constituting a portfolio
investment of such Obligor or an Affiliate of such Obligor); (b) any Investment
that provides in favor of the obligor in respect of such Portfolio Investment an
express right of rescission, set-off, counterclaim or any other defenses;
(d) any Investment, which if debt, is an obligation (other than a revolving loan
or delayed draw term loan) pursuant to which any future advances or payments to
the Obligor may be required to be made by the Borrower; (e) any Investment which
is made to a bankrupt entity (other than a debtor-in-possession financing and
current pay obligations); and (f) any Investment, Cash or account in which a
Financing Subsidiary has an interest.

 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent and any Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.

 

“Public Lender” means Lenders that do not wish to receive Non-Public Information
with respect to the Borrower or any of its Subsidiaries or their Securities.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on June 30, 2014.

 

23

--------------------------------------------------------------------------------


 

“Quoted Investments” means a Portfolio Investment with a value assigned by the
Borrower pursuant to Section 5.12(b)(ii)(A).

 

“Refunded Swingline Loans” has the meaning set forth in Section 2.04(c).

 

“Refunding Loan” has the meaning set forth in Section 2.04(c).

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Relevant Available Funds” means the aggregate amount available to be drawn
under any committed facilities, including, for the avoidance of doubt, this
Agreement, for which all applicable conditions to availability could be
satisfied at such time.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposures and unused Commitments of any Defaulting Lender
shall be disregarded in the determination of Required Lenders.  The Required
Lenders of a Class (which shall include the terms “Required Dollar Lenders” and
“Required Multicurrency Lenders”) means Lenders having Revolving Credit
Exposures and unused Commitments of such Class representing more than 50% of the
sum of the total Revolving Credit Exposures and unused Commitments of such
Class at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Borrower in respect thereof , shall
constitute a Restricted Payment hereunder).

 

“Return of Capital” means (a) any net cash amount received by any Obligor in
respect of the outstanding principal of any Portfolio Investment (whether at
stated maturity, by acceleration or otherwise), (b) without duplication of
amounts received under clause (a), any net cash proceeds received by any Obligor
from the sale of any property or assets pledged as collateral in respect of any
Portfolio Investment to the extent such net cash proceeds are less than or equal
to the outstanding principal balance of such Portfolio Investment, (c) any net
cash amount received by any Obligor in respect of any Portfolio Investment that
is an Equity Interest

 

24

--------------------------------------------------------------------------------


 

(x) upon the liquidation or dissolution of the issuer of such Portfolio
Investment, (y) as a distribution of capital made on or in respect of such
Portfolio Investment, or (z) pursuant to the recapitalization or
reclassification of the capital of the issuer of such Portfolio Investment or
pursuant to the reorganization of such issuer or (d) any similar return of
capital received by any Obligor in cash in respect of any Portfolio Investment
(in the case of clauses (a), (b), (c) and (d), net of any fees, costs, expenses
and taxes payable with respect thereto).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Dollar Credit
Exposure and Revolving Multicurrency Credit Exposure at such time.

 

“Revolving Dollar Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Syndicated
Loans, and its LC Exposure and Swingline Exposure, at such time made or incurred
under the Dollar Commitments.

 

“Revolving Multicurrency Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Multicurrency Commitments.

 

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the Revolving Credit Exposure on such date divided
by the aggregate outstanding Covered Debt Amount on such date.

 

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

 

“SBA” means the United States Small Business Administration.

 

“SBIC Equity Commitment” means a commitment by the Borrower to make one or more
capital contributions to an SBIC Subsidiary.

 

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that  the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Borrower licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, (or that
has applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Borrower (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC

 

25

--------------------------------------------------------------------------------


 

Subsidiary pledged to secure such Indebtedness, and (b) no Obligor has any
obligation to maintain or preserve such Subsidiary’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation by the Borrower shall be effected pursuant to a certificate of a
Financial Officer delivered to the Administrative Agent, which certificate shall
include a statement to the effect that, to the best of such officer’s knowledge,
such designation complied with the foregoing conditions.

 

“Secured Debt Amount” means, on any date, the aggregate amount of all Secured
Longer-Term Indebtedness and Secured Shorter-Term Indebtedness on such date
(other than the obligations owed under the Loan Documents, including the
Revolving Credit Exposure).

 

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder) of an Obligor (which may be Guaranteed by
Subsidiary Guarantors) that (a) has no scheduled amortization prior to, and a
final maturity date not earlier than, six months after the Final Maturity Date
(it being understood that none of: (w) the conversion features under convertible
notes; (x) the triggering and/or settlement thereof; or (y) any cash payment
made in respect thereof , shall constitute “amortization” for purposes of this
clause (a)), (b) is incurred pursuant to documentation that is substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers as determined by the Borrower in its reasonable judgment and
(c) is not secured by any assets of any Obligor other than pursuant to this
Agreement or the Security Documents and the holders of which have either
executed (i) a joinder agreement to the Guarantee and Security Agreement or
(ii) such other document or agreement, in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which the holders of
such Secured Longer-Term Indebtedness shall have become a party to the Guarantee
and Security Agreement and assumed the obligations of a Financing Agent or
Designated Indebtedness Holder (in each case, as defined in the Guarantee and
Security Agreement).

 

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
an Obligor that is secured by any assets of any Obligor and that does not
constitute Secured Longer-Term Indebtedness, (b) any Indebtedness of an Obligor
that is not secured by any assets of any Obligor other than pursuant to this
Agreement or the Security Documents and the holders of which have either
executed (i) a joinder agreement to the Guarantee and Security Agreement or
(ii) such other document or agreement, in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which the holders of
such Secured Shorter-Term Indebtedness shall have become a party to the
Guarantee and Security Agreement and assumed the obligations of a Financing
Agent or Designated Indebtedness Holder (in each case, as defined in the
Guarantee and Security Agreement). and (c) any Indebtedness that is designated
as “Secured Shorter-Term Indebtedness” pursuant to Section 6.11(a).

 

“Security Documents” means, collectively, the Guarantee and Security Agreement
and all other assignments, pledge agreements, security agreements, control
agreements and other instruments executed and delivered on or after the date
hereof by any of the Obligors pursuant to the Guarantee and Security Agreement
or otherwise that govern any collateral security for any of the Secured
Obligations under and as defined in the Guarantee and Security Agreement.

 

26

--------------------------------------------------------------------------------


 

“Settlement” has the meaning set forth in Section 2.04(c).

 

“Settlement Date” has the meaning set forth in Section 2.04(c).

 

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.

 

“Significant Unsecured Indebtedness Event” means that the aggregate principal
amount of Unsecured Longer-Term Indebtedness plus the aggregate amount of Other
Permitted Indebtedness exceeds, at any time of determination, the sum of (A) the
excess of the Borrowing Base over the Covered Debt Amount plus (B) 35% of the
net asset value held by any Obligor in any non-Obligor Subsidiary.

 

“SPE Subsidiary” means a direct or indirect Subsidiary of the Borrower to which
any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which engages in no material activities other
than in connection with the purchase or financing of such assets and other
portfolio investments and which is designated by the Borrower (as provided
below) as an SPE Subsidiary:

 

(a)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof,

 

(b)           with which no Obligor has any material contract, agreement,
arrangement or understanding other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing receivables, and

 

(c)           to which no Obligor has any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results.

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of such officer’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the

 

27

--------------------------------------------------------------------------------


 

Collateral, the documentation creating or governing such Lien does not prohibit
the inclusion of such Equity Interest in the Collateral.

 

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectability of the assets sold or the creditworthiness of the associated
account debtors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations.

 

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board of
Governors of the Federal Reserve System to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D).  Such reserve percentages shall include those
imposed pursuant to Regulation D.  Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.  It is understood and agreed that no Financing
Subsidiary, Immaterial Subsidiary or Foreign Subsidiary shall be a Subsidiary
Guarantor.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time

 

28

--------------------------------------------------------------------------------


 

shall be the sum of (i) its Applicable Dollar Percentage of the total Swingline
Exposure incurred under the Dollar Commitments and (ii) its Applicable
Multicurrency Percentage of the total Swingline Exposure at such time incurred
under the Multicurrency Commitments.

 

“Swingline Lender” means Goldman Sachs Bank USA, in its capacity as lender of
Swingline Loans hereunder, and its successors in such capacity as provided in
Section 2.04(e).

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees, or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (i) the Final Maturity Date,
(ii) the date of the termination of the Commitments in full pursuant to
Section 2.08(c), or (iii) the date on which the Commitments are terminated
pursuant to Article VII.

 

“Testing Period” has the meaning assigned to such term in
Section 5.12(b)(ii)(E)(x).

 

“Testing Quarter” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor (which
may be Guaranteed by Subsidiary Guarantors) that (a) has no amortization prior
to, and a final maturity date not earlier than, six months after the Final
Maturity Date (it being understood

 

29

--------------------------------------------------------------------------------


 

that none of: (w) the conversion features under convertible notes; (x) the
triggering and/or settlement thereof or (y) any cash payment made in respect
thereof, shall constitute “amortization” for purposes of this clause (a)),
(b) is incurred pursuant to documentation that is substantially comparable to
market terms for substantially similar debt of other similarly situated
borrowers as reasonably determined in good faith by the Borrower (other than
financial covenants and events of default, which shall be no more restrictive
upon the Borrower and its Subsidiaries, while the Commitments or Loans are
outstanding, than those set forth in this Agreement, it being understood that
put rights or repurchase or redemption obligations arising from Events of
Default shall not be deemed to be more restrictive for purposes of this
definition) and (c) is not secured by any assets of any Obligor; provided that
any put rights of an Obligor shall cease to constitute Unsecured Longer-Term
Indebtedness upon such put rights’ exercise or becoming exercisable by such
Obligor.

 

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of an Obligor that is not secured by any assets of any Obligor and that does not
constitute Unsecured Longer-Term Indebtedness and (b) any Indebtedness that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).

 

“Unquoted Investments” means a Portfolio Investment with a value assigned by the
Borrower pursuant to Section 5.12(b)(ii)(B).

 

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

“Valuation Policy” means the valuation policy of the Borrower provided to the
Administrative Agent prior to the Effective Date, as such policy may be amended,
supplemented or otherwise modified from time to time with the consent of the
Administrative Agent (not to be unreasonably withheld).

 

“Value” has the meaning assigned to such term in Section 5.13.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.            Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Syndicated Dollar Loan” or “Syndicated Multicurrency Loan”), by Type (e.g., an
“ABR Loan”) or by Class and Type (e.g., a “Syndicated Multicurrency LIBOR
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing”, “Multicurrency Borrowing” or “Syndicated Borrowing”), by
Type (e.g., an “ABR Borrowing”) or by Class and Type (e.g., a “Syndicated ABR
Borrowing” or “Syndicated Multicurrency LIBOR Borrowing”).  Loans and Borrowings
may also be identified by Currency.

 

30

--------------------------------------------------------------------------------


 

SECTION 1.03.            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement  in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.            Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, (a) if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) all leases
that would be treated as operating leases for purposes of GAAP on the date
hereof shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations hereunder regardless of any change to
GAAP following the date hereof that would otherwise require such leases to be
treated as Capital Lease Obligations.  The Borrower covenants and agrees with
the Lenders that whether or not the Borrower may at any time adopt Financial
Accounting Standard No. 159 (or successor standard solely as it relates to fair
valuing liabilities) or accounts for liabilities acquired in an acquisition on a
fair value basis pursuant to Financial Accounting Standard No. 141(R) (or
successor standard solely as it relates to fair valuing liabilities), all
determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Financial
Accounting Standard No. 159 (or such successor standard solely as it relates to
fair valuing liabilities) or, in the case of liabilities acquired in an
acquisition, Financial Accounting Standard No. 141(R) (or such successor
standard solely as it relates to fair valuing liabilities).

 

SECTION 1.05.            Currencies; Currency Equivalents.

 

(a)           Currencies Generally.  At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of

 

31

--------------------------------------------------------------------------------


 

any particular nation means the lawful currency of such nation at such time
whether or not the name of such Currency is the same as it was on the date
hereof.  Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered Debt Amount and
(vi) the Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be.  Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).

 

(b)           Special Provisions Relating to Euro.  Each obligation hereunder of
any party hereto that is denominated in the National Currency of a state that is
not a Participating Member State on the date hereof shall, effective from the
date on which such state becomes a Participating Member State, be redenominated
in Euro in accordance with the legislation of the European Union applicable to
the European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency.  If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

 

Without prejudice to the respective liabilities of the Borrower to the Lenders
and the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time, in consultation
with the Borrower, reasonably specify to be necessary or appropriate to reflect
the introduction or changeover to the Euro in any country that becomes a
Participating Member State after the date hereof; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an

 

32

--------------------------------------------------------------------------------


 

explanation of such change in sufficient time to permit the Borrower and the
Lenders an opportunity to respond to such proposed change.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.            The Commitments.  Subject to the terms and conditions
set forth herein:

 

(a)           each Dollar Lender severally agrees to make Syndicated Loans in
Dollars to the Borrower from time to time during such the Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Dollar Credit Exposure exceeding such Lender’s Dollar Commitment,
(ii) the aggregate Revolving Dollar Credit Exposure of all of the Dollar Lenders
with Dollar Commitments then in effect exceeding the aggregate Dollar
Commitments at such time or (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect; and

 

(b)           each Multicurrency Lender severally agrees to make Syndicated
Loans in Dollars and in Agreed Foreign Currencies to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Multicurrency Credit Exposure
exceeding such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders with
Multicurrency Commitments then in effect exceeding the aggregate Multicurrency
Commitments at such time or (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Syndicated Loans.

 

SECTION 2.02.            Loans and Borrowings.

 

(a)           Obligations of Lenders.  Each Syndicated Loan shall be made as
part of a Borrowing consisting of Loans of the same Class of Commitments,
Currency and Type made by the applicable Lenders ratably in accordance with
their respective Commitments of the applicable Class.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)           Type of Loans.  Subject to Section 2.13, each Syndicated Borrowing
of a Class shall be constituted entirely of ABR Loans or of Eurocurrency Loans
of such Class denominated in a single Currency as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

33

--------------------------------------------------------------------------------


 

(c)           Minimum Amounts.  Each Eurocurrency Borrowing shall be in an
aggregate amount of $1,000,000 or a larger multiple of $1,000,000, and each ABR
Borrowing (whether Syndicated or Swingline) shall be in an aggregate amount of
$1,000,000 or a larger multiple of $100,000; provided that a Syndicated ABR
Borrowing of a Class may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments of such Class or that is required to
finance the reimbursement of an LC Disbursement of such Class as contemplated by
Section 2.05(f).  Borrowings of more than one Class, Currency and Type may be
outstanding at the same time.

 

(d)           Limitations on Interest Periods.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the Final Maturity Date
with respect to such Borrowing.

 

(e)           Treatment of Classes.  Notwithstanding anything to the contrary
contained herein, with respect to each Syndicated Loan, Swingline Loan or Letter
of Credit designated in Dollars, the Administrative Agent shall deem the
Borrower to have requested that such Syndicated Loan, Swingline Loan or Letter
of Credit be applied ratably to each of the Dollar Commitments and the
Multicurrency Commitments, based upon the percentage of the aggregate
Commitments represented by the Dollar Commitments and the Multicurrency
Commitments, respectively.

 

SECTION 2.03.            Requests for Syndicated Borrowings.

 

(a)           Notice by the Borrower.  To request a Syndicated Borrowing, the
Borrower shall notify the Administrative Agent of such request in writing (i) in
the case of a Eurocurrency Borrowing denominated in Dollars, not later than
11:00 a.m., New York time, three Business Days before the date of the proposed
Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency, not later than 11:00 a.m., New York time, four Business Days before
the date of the proposed Borrowing or (iii) in the case of a Syndicated ABR
Borrowing, not later than 11:00 a.m., New York time, one Business Day before the
date of the proposed Borrowing.  Each such Borrowing Request shall be
irrevocable and in a form approved by the Administrative Agent and signed by the
Borrower.

 

(b)           Content of Borrowing Requests.  Each Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)            whether such Borrowing is to be made under the Dollar Commitments
or the Multicurrency Commitments;

 

(ii)           whether such Borrowing is a Syndicated Loan or a Swingline Loan;

 

(iii)          the aggregate amount and Currency of the requested Borrowing;

 

(iv)          the date of such Borrowing, which shall be a Business Day;

 

(v)           in the case of a Syndicated Borrowing denominated in Dollars,
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

34

--------------------------------------------------------------------------------


 

(vi)          in the case of a Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(vii)         the location and number of the Borrower’s account to which funds
are to be disbursed.

 

(c)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

 

(d)           Failure to Elect.  If no election as to the Class of a Syndicated
Borrowing is specified, then the requested Syndicated Borrowing shall be deemed
to be under the Multicurrency Commitments.  If no election as to the Currency of
a Syndicated Borrowing is specified, then the requested Syndicated Borrowing
shall be denominated in Dollars.  If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month and, if an Agreed Foreign
Currency has been specified, the requested Syndicated Borrowing shall be a
Eurocurrency Borrowing denominated in such Agreed Foreign Currency and having an
Interest Period of one month.  If a Eurocurrency Borrowing is requested but no
Interest Period is specified, (i) if the Currency specified for such Borrowing
is Dollars (or if no Currency has been so specified), the requested Borrowing
shall be a Eurocurrency Borrowing denominated in Dollars having an Interest
Period of one month’s duration, and (ii) if the Currency specified for such
Borrowing is an Agreed Foreign Currency, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

SECTION 2.04.            Swingline Loans.

 

(a)           Agreement to Make Swingline Loans.  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
under each Commitment to the Borrower from time to time during the Availability
Period in Dollars, in minimum increments of $100,000 and in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans of both Classes of
Commitments exceeding $10,000,000, (ii) the total Revolving Dollar Credit
Exposures of Dollar Lenders with Dollar Commitments then in effect exceeding the
aggregate Dollar Commitments at such time, (iii) the total Revolving
Multicurrency Credit Exposures of Multicurrency Lenders with Multicurrency
Commitments then in effect exceeding the aggregate Multicurrency Commitments at
such time or (iv) the total Covered Debt Amount exceeding the Borrowing Base
then in effect; provided that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           Notice of Swingline Loans by the Borrower.  To request a Swingline
Loan, the Borrower shall notify the Administrative Agent of such request by
telephone (confirmed in writing) not later than 11:00 a.m., New York time, on
the day of such proposed

 

35

--------------------------------------------------------------------------------


 

Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and whether such Swingline Loan is to be made under the Dollar
Commitments or the Multicurrency Commitments.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the Issuing Bank) by 3:00 p.m., New York time, on the requested
date of such Swingline Loan.

 

(c)           Refunding of Swingline Loans.  With respect to any Swingline Loans
which have not been repaid by the Borrower pursuant to Section 2.09 or
voluntarily prepaid by the Borrower pursuant to Section 2.10, the Administrative
Agent, on behalf of the Swingline Lender, shall request settlement
(“Settlement”) with the Lenders on a weekly basis (or on a more frequent basis
if so determined by the Administrative Agent on behalf of the Swingline Lender),
no later than 2:00 p.m. (New York City time) at least one Business Day in
advance of the proposed date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”).  Such notice shall request
that each Lender holding a Revolving Credit Exposure make a Multicurrency Loan
or Dollar Loan, as applicable, that is an ABR Loan (each a “Refunding Loan”) to
the Borrower on such Settlement Date such that the amount of all such Loans is
equal to the amount of Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date such notice is given.  Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Refunding
Loans made by the Lenders other than the Swingline Lender shall be immediately
delivered by Administrative Agent to the Swingline Lender (and not to the
Borrower) and applied to repay a corresponding portion of the Refunded Swingline
Loans and (2) on the day such Refunding Loans are made, the Swingline Lender’s
pro rata share of the Refunded Swingline Loans shall be deemed to be paid with
the proceeds of a Refunding Loan made by the Swingline Lender to Borrower, and
such portion of the Swingline Loans deemed to be so paid shall no longer be
outstanding as Swingline Loans but shall instead constitute part of the
Swingline Lender’s outstanding Multicurrency Loans or Dollar Loans, as
applicable, to the Borrower.  If any portion of any such amount paid (or deemed
to be paid) to the Swingline Lender should be recovered by or on behalf of the
Borrower from the Swingline Lender in bankruptcy, by assignment for the benefit
of creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by Section 2.17.

 

(d)           Participations by Lenders in Swingline Loans.  If for any reason
Refunding Loans are not made pursuant to Section 2.04(c) above in an amount
sufficient to repay the Refunded Swingline Loans on or before the third Business
Day after demand for payment thereof by the Swingline Lender, each Lender
holding a Revolving Credit Exposure shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swingline Loans, and in an
amount equal to its Applicable Multicurrency Percentage or Applicable Dollar
Percentage of the applicable unpaid amount together with accrued interest
thereon.  Upon one Business Day’s notice from the Swingline Lender, each Lender
holding a Revolving Credit Exposure shall deliver to the Administrative Agent,
on behalf of the Swingline Lender, an amount equal to its respective
participation in the applicable unpaid amount as provided below. In order to
evidence such participation each Lender holding a Revolving Credit

 

36

--------------------------------------------------------------------------------


 

Exposure agrees to enter into a participation agreement at the request of the
Swingline Lender in form and substance reasonably satisfactory to the Swingline
Lender.  In the event any Lender holding a Revolving Credit Exposure fails to
make available to the Administrative Agent, on behalf of the Swingline Lender,
the amount of such Lender’s participation as provided in this paragraph, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender at the Alternate Base Rate.

 

Subject to the foregoing, each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph (d) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

(e)           Resignation and Replacement of Swingline Lender.  The Swingline
Lender may resign and be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the resigning Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such resignation and replacement of the Swingline Lender. In addition to the
foregoing, if a Lender becomes, and during the period it remains, a Defaulting
Lender, and if any Default has arisen from a failure of the Borrower to comply
with Section 2.19(a), then the Swingline Lender may, upon prior written notice
to the Borrower and the Administrative Agent, resign as Swingline Lender,
effective at the close of business New York time on a date specified in such
notice (which date may not be less than five (5) Business Days after the date of
such notice). On or after the effective date of any such resignation, the
Borrower and the Administrative Agent may, by written agreement, appoint a
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such appointment of a successor Swingline Lender. Upon the effectiveness of
any resignation of the Swingline Lender, the Borrower shall repay in full all
outstanding Swingline Loans together with all accrued interest thereon. From and
after the effective date of the appointment of a successor Swingline Lender,
(i) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans to be made thereafter and (ii) references herein to the term “Swingline
Lender” shall be deemed to refer to

 

37

--------------------------------------------------------------------------------


 

such successor or to any previous Swingline Lender, or to such successor and all
previous Swingline Lenders, as the context shall require. After the replacement
of the Swingline Lender hereunder, the replaced Swingline Lender shall have no
obligation to make additional Swingline Loans.

 

SECTION 2.05.            Letters of Credit.

 

(a)           General.  Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time at least thirty (30)
days prior to the Commitment Termination Date, during the Availability Period
and under either the Dollar Commitments or Multicurrency Commitments, Letters of
Credit denominated in Dollars or (in the case of Letters of Credit under the
Multicurrency Commitments) in any Agreed Foreign Currency for its own account in
such form as is acceptable to the Issuing Bank in its sole discretion.  Each
requested Letter of Credit must satisfy the requirements of this Agreement
(unless waived to the extent permitted by this Agreement) and the Issuing Bank’s
internal policies, forms and procedures, including those identified by the
Issuing Bank to the Borrower in Schedule 2.05 hereto or in a written notice to
the Borrower given before a request submitted by the Borrower to the Issuing
Bank (unless waived by the Issuing Bank).   Letters of Credit issued hereunder
shall constitute utilization of the Commitments up to the aggregate amount
available to be drawn thereunder.

 

(b)           Notice of Issuance, Amendment.  To request the issuance of a
Letter of Credit (or the amendment of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (at least three
(3) Business Days in advance of the requested date of issuance, a notice
requesting the issuance and specifying the date of issuance (in each case which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (d) of this Section), the amount and Currency
of such Letter of Credit, whether such Letter of Credit is to be issued under
the Dollar Commitments or the Multicurrency Commitments, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare and issue the Letter of Credit.  If requested by the Issuing Bank, the
Borrower also shall submit to the Issuing Bank a letter of credit application on
the Issuing Bank’s standard forms in connection with any request for a Letter of
Credit.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control to the extent of any
irreconcilable conflict between them.

 

(c)           Limitations on Amounts.  A Letter of Credit shall be issued or
amended only if (and upon issuance or amendment of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance or amendment (i) the aggregate LC Exposure of the Issuing Bank
(determined for these purposes without giving effect to the participations
therein of the Lenders pursuant to paragraph (e) of this Section) shall not
exceed the greater of (a) $25,000,000 and (b) 50% of the Commitments under this
Agreement, (ii) the total Revolving Dollar Credit Exposures of Dollar Lenders
with Dollar Commitments then in effect shall not exceed the aggregate Dollar
Commitments at such time, (iii) the total Revolving

 

38

--------------------------------------------------------------------------------


 

Multicurrency Credit Exposures of Multicurrency Lenders with Multicurrency
Commitments then in effect shall not exceed the aggregate Multicurrency
Commitments at such time and (iv) the total Covered Debt Amount shall not exceed
the Borrowing Base then in effect.  The minimum initial amount of each Letter of
Credit shall be $250,000 and no more than ten (10) Letters of Credit may be
outstanding at any one time.

 

(d)           Expiration Date.  Each Letter of Credit shall provide that it
expires within one year from the date of issuance. If a Letter of Credit also
provides for automatic extension, such Letter of Credit must also provide for
automatic expiration at the initial or any subsequent expiration date upon the
Issuing Bank’s sending a notice of non-extension to the Beneficiary reasonably
(not more than ninety (90) days) before the then current expiration date, that
no automatic extension may exceed one year in duration, and that the Letter of
Credit must in all events expire on a final and certain date stated in the
Letter of Credit that is not later than ten (10) days prior to the Commitment
Termination Date.  Notwithstanding the foregoing, if a Letter of Credit is
outstanding following the earlier to occur of the Commitment Termination Date
and the Termination Date, the Letter of Credit must be Cash Collateralized in an
amount of at least 102% of the undrawn face amount and any unreimbursed drawings
not honored or refused of each Letter of Credit on terms acceptable to the
Issuing Bank, no later than five (5) Business Days prior to the Commitment
Termination Date or Termination Date, as applicable, or supported by another
letter of credit approved by the Issuing Bank, and (ii) the Borrower pays in
full prior to the Commitment Termination Date all commissions, fees and expenses
required to be paid with respect to any such Letter of Credit through the then
current expiration date of such Letter of Credit (and, in that connection, the
Lenders agree not later than the date two Business Days after the date upon
which the last such Letter of Credit shall expire or be terminated to rebate to
the Borrower the excess, if any, of the aggregate participation and fronting
fees that have been prepaid by the Borrower over the sum of the amount of such
fees that ultimately accrue through the date of such expiration or termination
and the aggregate amount of all other unpaid obligations hereunder at such
time), in each case pursuant to arrangements reasonably satisfactory to the
Issuing Bank and the Administrative Agent.

 

(e)           Participations.  By the issuance of a Letter of Credit of a
Class of Commitment (or an amendment to a Letter of Credit increasing the amount
thereof) by the Issuing Bank, and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Lender of
such Class, and each Lender of such Class hereby acquires from the Issuing Bank,
a participation in such Letter of Credit equal to such Lender’s Applicable
Dollar Percentage or Applicable Multicurrency Percentage, as the case may be, of
the aggregate amount available to be drawn under such Letter of Credit.  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the applicable
Commitments; provided that no Lender shall be required to purchase a
participation in a Letter of Credit pursuant to this Section 2.05(e) if (x) the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing at the time such Letter of Credit was issued and (y) the Required
Lenders of the respective Class shall have so notified the Issuing Bank in
writing and shall not have subsequently determined that the circumstances giving
rise to such conditions not being satisfied no longer exist.

 

39

--------------------------------------------------------------------------------


 

In consideration and in furtherance of the foregoing, each Lender of a Class of
Commitment hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the Issuing Bank, such Lender’s Applicable
Dollar Percentage or Applicable Multicurrency Percentage, as the case may be, of
each LC Disbursement made by the Issuing Bank in respect of Letters of Credit of
such Class promptly upon the request of the Issuing Bank at any time from the
time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason.  LC Disbursement includes any payment
made by the Issuing Bank to or at the direction of a Letter of Credit
beneficiary to the extent that Borrower is obligated to pay the Issuing Bank
therefor under any applicable law, practice rule, or agreement.  Such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each such payment shall be made in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to the next
following paragraph, the Administrative Agent shall distribute such payment to
the Issuing Bank or, to the extent that the Lenders have made payments pursuant
to this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

 

(f)            Reimbursement.  If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
Issuing Bank in respect of such LC Disbursement by paying to the Issuing Bank an
amount equal to such LC Disbursement not later than 5:00 p.m., New York time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 11:00 a.m., New York time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time; provided that, if
such LC Disbursement is not less than $100,000 and is denominated in Dollars,
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with a Syndicated ABR Borrowing or a Swingline Loan of the respective Class in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting
Syndicated ABR Borrowing or Swingline Loan and in the event the Borrower elects
to finance the LC Disbursement, the Administrative Agent shall pay to the
Issuing Bank the proceeds of such Loan.

 

If the Borrower fails to make such payment when due and does not request and
receive a Syndicated ABR Borrowing or Swingline Loan in the unpaid amount
pursuant to Section 2.05(f) hereof, the Administrative Agent shall notify each
applicable Lender with a Commitment then in effect of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Dollar Percentage or Applicable Multicurrency Percentage, as
the case may be, thereof.

 

(g)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and

 

40

--------------------------------------------------------------------------------


 

irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, and (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
fraud, gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that:

 

(i)            the Issuing Bank may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; and

 

(ii)           the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(h)           Disbursement Procedures.  The Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Borrower in writing of such demand for payment and whether the Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the applicable Lenders with respect
to any such LC Disbursement.

 

(i)            Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and

 

41

--------------------------------------------------------------------------------


 

including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Syndicated ABR Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement within two Business Days following the date when
due pursuant to paragraph (f) of this Section, then the provisions of
Section 2.12(c) shall apply automatically without further action by the
Lenders.  Interest accrued pursuant to this paragraph shall be for account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (f) of this Section to reimburse the Issuing
Bank shall be for account of such Lender to the extent of such payment.

 

(j)            Resignation and/or Replacement of Issuing Bank.  The Issuing Bank
may resign and be replaced at any time by written agreement among the Borrower,
the Administrative Agent, the resigning Issuing Bank and the successor Issuing
Bank. The Administrative Agent shall notify the Lenders of any such resignation
and replacement of the Issuing Bank.  Upon the effectiveness of any resignation
of the Issuing Bank, the Borrower shall pay all unpaid fees accrued for account
of the resigning Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of the appointment of a successor Issuing Bank, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
effective resignation of the Issuing Bank hereunder, the resigning Issuing Bank,
as the case may be, shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit or amend outstanding Letters of
Credit

 

(k)           Cash Collateralization.  If the Borrower shall be required to
provide Cash Collateral for LC Exposure pursuant to Section 2.05(d),
Section 2.10(b) or (c) or the last paragraph of Article VII, the Borrower shall
immediately deposit into a segregated collateral account or accounts (herein,
collectively, the “Letter of Credit Collateral Account”) in the name and under
the dominion and control of the Issuing Bank Cash denominated in the Currency of
the Letter of Credit under which such LC Exposure arises in an amount equal to
the amount required under Section 2.10(b) or (c) or the last paragraph of
Article VII, as applicable.  Such deposit shall be held by the Issuing Bank or
its agent as collateral in the first instance for the LC Exposure under this
Agreement and thereafter for the payment of the “Secured Obligations” under and
as defined in the Guarantee and Security Agreement, and for these purposes the
Borrower hereby grants a first priority security interest (subject only to Liens
of the type described in clause (g) of the definition of Permitted Liens and
unrecorded Liens permitted hereunder which have priority over the Liens on the
Collateral by operation of law) to the Issuing Bank in the Letter of Credit
Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.

 

SECTION 2.06.            Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make each Loan to be made
by it hereunder by wire transfer of immediately available funds by
(i) 11:00 a.m., New York time, on the date of Borrowing specified in the
applicable Borrowing Request for any Loan denominated

 

42

--------------------------------------------------------------------------------


 

in Dollars or Canadian Dollars, (ii) 9:00 a.m., New York time, on the date of
Borrowing specified in the applicable Borrowing Request for any Loan denominated
in Pounds Sterling or Euros, or (iii) 6:00 p.m., New York time, on the date
before the date of Borrowing specified in the applicable Borrowing Notice for
any Loan denominated in Australian Dollars, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.04.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Syndicated ABR Borrowings made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)           Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree that the Administrative Agent may recover such
corresponding amount with interest thereon for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent as follows: (a) from such Lender on demand,
at the Federal Funds Effective Rate; or (b) if such Lender fails to pay such
amount within three Business Days following such Borrowing, then from the
Borrower promptly following demand by the Administrative Agent, at the interest
rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Nothing in this paragraph shall relieve any Lender
of its obligation to fulfill its commitments hereunder, and this paragraph shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.07.            Interest Elections.

 

(a)           Elections by the Borrower for Syndicated Borrowings.  Subject to
Section 2.03(d), the Loans constituting each Syndicated Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided,
however, that (i) a Syndicated Borrowing of a Class may only be continued or
converted into a Syndicated Borrowing of the same Class, (ii) a Syndicated
Borrowing denominated in one Currency may not be continued as, or converted to,
a Syndicated Borrowing in a different Currency, (iii) no Eurocurrency Borrowing
denominated in a Foreign Currency may be continued if, after giving effect
thereto, the aggregate Revolving Multicurrency Credit Exposures would exceed the
aggregate Multicurrency Commitments, and (iv) a Eurocurrency Borrowing
denominated in a

 

43

--------------------------------------------------------------------------------


 

Foreign Currency may not be converted to a Borrowing of a different Type.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders of the respective Class holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)           Notice of Elections.  To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election in
writing by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Syndicated Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such Interest Election Request shall be irrevocable and shall be in a form
approved by the Administrative Agent and signed by the Borrower.

 

(c)           Content of Interest Election Requests.  Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing (including the Class of Commitment) to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) of this paragraph shall be specified for each
resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether, in the case of a Borrowing denominated in Dollars, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).

 

(d)           Notice by the Administrative Agent to the Lenders.  Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, (i) if such Borrowing is
denominated in Dollars, at the end of such Interest Period such Borrowing shall
be converted to a Syndicated Eurocurrency Borrowing of the same Class having an
Interest Period of one month, and (ii) if such Borrowing is denominated in a
Foreign Currency, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, (i) any
Eurocurrency Borrowing denominated in Dollars shall, at the end of the
applicable Interest Period for such Eurocurrency Borrowing, be automatically
converted to

 

44

--------------------------------------------------------------------------------


 

an ABR Borrowing and (ii) any Eurocurrency Borrowing denominated in a Foreign
Currency shall not have an Interest Period of more than one month’s duration.

 

SECTION 2.08.            Termination, Reduction or Increase of the Commitments.

 

(a)           Scheduled Termination.  Unless previously terminated, the
Commitments of each Lender with respect to such Lender’s Loans shall terminate
on the Commitment Termination Date.

 

(b)           Voluntary Termination or Reduction.  The Borrower may at any time
terminate, or from time to time reduce, the Commitments of either Class of
Commitment; provided that (i) each reduction of the Commitments of a Class shall
be in an amount that is $5,000,000 (or, if less, the entire amount of the
Commitments of such Class) or a larger multiple of $1,000,000 in excess thereof
and (ii) the Borrower shall not terminate or reduce the Commitments of either
Class of Commitment if, after giving effect to any concurrent prepayment of the
Syndicated Loans of such Class in accordance with Section 2.10, the total
Revolving Credit Exposures of such Class would exceed the total Commitments of
such Class.  Any such reduction of the Commitments below the principal amount of
the Swingline Loans permitted under Section 2.04(a)(i) and the Letters of Credit
permitted under Section 2.05(c)(i) shall result in a dollar-for-dollar reduction
of such amounts as applicable.

 

(c)           Notice of Voluntary Termination or Reduction.  The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments of a Class delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or a transaction
contemplated by Section 2.10(d), in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(d)           Effect of Termination or Reduction.  Any termination or reduction
of the Commitments of a Class of Commitments pursuant to clause (b) shall be
permanent.  Each reduction of the Commitments of a Class of Commitments pursuant
to clause (b) shall be made ratably among the Lenders of such Class in
accordance with their respective Commitments.

 

(e)           Increase of the Commitments.

 

(i)            Requests for Increase by Borrower.  The Borrower may, at any
time, request that the Commitments hereunder of a Class of Commitments be
increased (each such proposed increase being a “Commitment Increase”), upon
notice to the Administrative Agent (who shall promptly notify the Lenders),
which notice shall specify each existing Lender (each an “Increasing
Lender”) and/or each additional lender (each an “Assuming Lender”) that shall
have agreed to an additional Commitment and the date on which such increase is
to be effective (the “Commitment Increase Date”), which shall

 

45

--------------------------------------------------------------------------------


 

be a Business Day at least three Business Days (or such lesser period as the
Administrative Agent may reasonably agree) after delivery of such notice and 30
days prior to the Commitment Termination Date; provided that:

 

(A)          the minimum amount of the Commitment of any Assuming Lender, and
the minimum amount of the increase of the Commitment of any Increasing Lender,
as part of such Commitment Increase shall be $5,000,000 or a larger multiple of
$1,000,000 in excess thereof (or such lesser amount as the Administrative Agent
may reasonably agree);

 

(B)          immediately after giving effect to such Commitment Increase, the
total Commitments of all of the Lenders hereunder shall not exceed $100,000,000;

 

(C)          each Assuming Lender shall be consented to by the Administrative
Agent and the Issuing Bank (such consent not to be unreasonably withheld);

 

(D)          no Default shall have occurred and be continuing on such Commitment
Increase Date or shall result from the proposed Commitment Increase; and

 

(E)           the representations and warranties contained in this Agreement
shall be true and correct in all material respects (or, in the case of any
portion of the representations and warranties already subject to a materiality
qualifier, true and correct in all respects) on and as of the Commitment
Increase Date as if made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

 

(ii)           Effectiveness of Commitment Increase by Borrower.  An Assuming
Lender, if any, shall become a Lender hereunder as of such Commitment Increase
Date and the Commitment of the respective Class of any Increasing Lender and
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:

 

(x)           the Administrative Agent shall have received on or prior to
11:00 a.m., New York time, on such Commitment Increase Date (or on or prior to a
time on an earlier date specified by the Administrative Agent) a certificate of
a duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clauses (D) and (E) of the
foregoing paragraph (i) has been satisfied; and

 

(y)           each Assuming Lender or Increasing Lender shall have delivered to
the Administrative Agent, on or prior to 11:00 a.m., New York time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment in each case of the respective Class, duly executed by

 

46

--------------------------------------------------------------------------------


 

such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.

 

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders of such Class (including any Assuming Lenders) thereof
and of the occurrence of the Commitment Increase Date by facsimile transmission
or electronic messaging system.

 

(iii)          Recordation into Register.  Upon its receipt of an agreement
referred to in clause (ii)(y) above executed by an Assuming Lender or any
Increasing Lender, together with the certificate referred to in clause
(ii)(x) above, the Administrative Agent shall, if such agreement has been
completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.

 

(iv)          Adjustments of Borrowings upon Effectiveness of Increase.  On the
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) of the affected Class of Commitments in full, (B) simultaneously borrow
new Loans of such Class hereunder in an amount equal to such prepayment;
provided that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of such Class are held ratably by the
Lenders of such Class in accordance with the respective Commitments of such
Class of such Lenders (after giving effect to such Commitment Increase) and
(C) pay to the Lenders of such Class the amounts, if any, payable under
Section 2.15 as a result of any such prepayment.  Concurrently therewith, the
Lenders of such Class shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit of such Class so that such
interests are held ratably in accordance with their commitments of such Class as
so increased.

 

SECTION 2.09.            Repayment of Loans; Evidence of Debt.

 

(a)           Repayment.  The Borrower hereby unconditionally promises to pay
the Loans of each Class of Commitments, as applicable, as follows:

 

(i)            to the Administrative Agent for account of the Lenders of such
Class the outstanding principal amount of the Syndicated Loans of the Lenders of
such Class on the Final Maturity Date; and

 

(ii)           to the Swingline Lender the then unpaid principal amount of each
Swingline Loan of such Class of Commitment denominated in Dollars, as provided
in Section 2.04; provided that on each date that a Syndicated Borrowing of such
Class of Commitment is made, the Borrower shall repay all Swingline Loans of
such Class of Commitment then outstanding.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Manner of Payment.  Prior to any repayment
or prepayment of any Borrowings to any Lenders of any Class of Commitment
hereunder, the Borrower shall select the Borrowing or Borrowings of such
Class to be paid and shall notify the Administrative Agent by telephone
(confirmed in writing) of such selection not later than the time set forth in
Section 2.10(e) prior to the scheduled date of such repayment; provided that
each repayment of Borrowings to any Lenders of a Class shall be applied to repay
any outstanding ABR Borrowings of such Class before any other Borrowings of such
Class.  If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first).  Each payment of a Syndicated Borrowing to Lenders
of a Class of Commitments shall be applied ratably to the Loans included in such
Borrowing.

 

(c)                                  Maintenance of Records by Lenders.  Each
Lender shall maintain in accordance with its usual practice records evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts and Currency of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(d)                                 Maintenance of Records by the Administrative
Agent.  The Administrative Agent shall maintain records in which it shall record
(i) the amount and Currency of each Loan made hereunder, the Class and Type
thereof and each Interest Period therefor, (ii) the amount and Currency of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender of such Class of Commitment hereunder and (iii) the
amount and Currency of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.

 

(e)                                  Effect of Entries.  The entries made in the
records maintained pursuant to paragraph (c) or (d) of this Section shall be
prima facie evidence, absent obvious error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such records or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(f)                                   Promissory Notes.  Any Lender may request
that Loans of any Class made by it be evidenced by a promissory note; in such
event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered permitted assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered, permitted assigns).

 

SECTION 2.10.                                   Prepayment of Loans.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, without premium or penalty

 

48

--------------------------------------------------------------------------------


 

except for payments under Section 2.15, subject to the requirements of this
Section.  Any prepayment of a Borrowing made in accordance with this clause
(a) shall be applied ratably among the Lenders of a Class of Commitment unless
such prepayment is made in connection with the reduction of Commitments in
accordance with Section 2.08(b) in which case such prepayment shall be applied
in accordance with Section 2.08(d), as applicable.

 

(b)                                 Mandatory Prepayments due to Changes in
Exchange Rates.

 

(i)                                     Determination of Amount Outstanding.  On
each Quarterly Date and, in addition, promptly upon the receipt by the
Administrative Agent of a Currency Valuation Notice (as defined below), the
Administrative Agent shall determine the aggregate Revolving Multicurrency
Credit Exposure.  For the purpose of this determination, the outstanding
principal amount of any Loan or Letter Credit that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount in the
Foreign Currency of such Loan or Letter of Credit, determined as of such
Quarterly Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., New York time, on a Business Day, on
such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received.  Upon making such determination, the Administrative Agent shall
promptly notify the Multicurrency Lenders, the Issuing Bank and the Borrower
thereof.

 

(ii)                                  Prepayment.  If on the date of such
determination the aggregate Revolving Multicurrency Credit Exposure minus the
Multicurrency LC Exposure fully Cash Collateralized on such date exceeds 105% of
the aggregate amount of the Multicurrency Commitments as then in effect, the
Borrower shall, if requested by the Required Multicurrency Lenders (through the
Administrative Agent), prepay the Syndicated Multicurrency Loans and Swingline
Multicurrency Loans (and/or provide Cash Collateral for Multicurrency LC
Exposure as specified in Section 2.05(k)) within 15 Business Days following the
Borrower’s receipt of such request in such amounts as shall be necessary so that
after giving effect thereto the aggregate Revolving Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.

 

For purposes hereof “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders or the Issuing Bank to the Administrative Agent
stating that such notice is a “Currency Valuation Notice” and requesting that
the Administrative Agent determine the aggregate Revolving Multicurrency Credit
Exposure.  The Administrative Agent shall not be required to make more than one
valuation determination pursuant to Currency Valuation Notices within any
rolling three month period.

 

Any prepayment pursuant to this paragraph shall be applied, first to Swingline
Multicurrency Loans outstanding, second, to Syndicated Multicurrency Loans
outstanding and third, as cover for Multicurrency LC Exposure.

 

(c)                                  Mandatory Prepayments due to Borrowing Base
Deficiency.  In the event that at any time any Borrowing Base Deficiency shall
exist, the Borrower shall, within five Business Days after delivery of the
applicable Borrowing Base Certificate, prepay the Loans (or

 

49

--------------------------------------------------------------------------------


 

provide Cash Collateral for Letters of Credit as contemplated by
Section 2.05(k)) or reduce Other Covered Indebtedness in such amounts as shall
be necessary so that such Borrowing Base Deficiency is cured; provided that
(i) the aggregate amount of such prepayment of Loans (and Cash Collateral for
Letters of Credit) shall be at least equal to the Revolving Percentage times the
aggregate prepayment of the Covered Debt Amount, and (ii) if, within five
Business Days after delivery of a Borrowing Base Certificate demonstrating such
Borrowing Base Deficiency, the Borrower shall present the Lenders with a
reasonably feasible plan acceptable to the Required Lenders in their sole
discretion to enable such Borrowing Base Deficiency to be cured within 30
Business Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), then such prepayment or reduction shall
not be required to be effected immediately but may be effected in accordance
with such plan (with such modifications as the Borrower may reasonably
determine), so long as such Borrowing Base Deficiency is cured within such
30-Business Day period.

 

(d)                                 Mandatory Prepayments During Amortization
Period.  During the period commencing on the date immediately following the
Commitment Termination Date with respect to any Loans of any Lender or Lenders
and ending on the Final Maturity Date with respect to the Loans of such Lender
or Lenders:

 

(i)                                     Asset Disposition.  If the Borrower or
any of its Subsidiaries (other than a Financing Subsidiary) Disposes of any
property which results in the receipt by such Person of Net Cash Proceeds in
excess of $5,000,000 in the aggregate since the applicable Commitment
Termination Date, the Borrower shall prepay an aggregate principal amount of
such Loans owed to such Lender or Lenders equal to 100% of such Net Cash
Proceeds no later than the fifth Business Day following the receipt of such Net
Cash Proceeds (such prepayments to be applied as set forth in Section 2.09(b));

 

(ii)                                  Equity Issuance.  Upon the sale or
issuance by the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary) of any of its Equity Interests (other than any sales or issuances of
Equity Interests to the Borrower or any Subsidiary Guarantor), the Borrower
shall prepay an aggregate principal amount of such Loans owed to such Lender or
Lenders equal to 75% of all Net Cash Proceeds received therefrom no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b));

 

(iii)                               Indebtedness.  Upon the incurrence or
issuance by the Borrower or any of its Subsidiaries (other than a Financing
Subsidiary) of any Indebtedness (other than the making of any Loans or issuance
of any Letters of Credit hereunder), the Borrower shall prepay an aggregate
principal amount of such Loans owed to such Lender or Lenders equal to 100% of
all Net Cash Proceeds received therefrom no later than the fifth Business Day
following the receipt of such Net Cash Proceeds (such prepayments to be applied
as set forth in Section 2.09(b));

 

(iv)                              Extraordinary Receipt.  Upon any Extraordinary
Receipt (which, when taken with all other Extraordinary Receipts received after
the applicable Commitment Termination Date, exceeds $5,000,000 in the aggregate)
received by or paid to or for the account of the Borrower or any of its
Subsidiaries (other than a Financing Subsidiary),

 

50

--------------------------------------------------------------------------------


 

and not otherwise included in clauses (i), (ii) or (iii) of this
Section 2.10(d), the Borrower shall prepay an aggregate principal amount of such
Loans owed to such Lender or Lenders equal to 100% of all Net Cash Proceeds
received therefrom no later than the fifth Business Day following the receipt of
such Net Cash Proceeds (such prepayments to be applied as set forth in
Section 2.09(b)); and

 

(v)                                 Return of Capital.  If any Obligor shall
receive any Return of Capital, the Borrower shall prepay an aggregate principal
amount of such Loans owed to such Lender or Lenders equal to 90% of such Return
of Capital (excluding amounts payable by the Borrower pursuant to Section 2.15)
no later than the fifth Business Day following the receipt of such Return of
Capital (such prepayments to be applied as set forth in Section 2.09(b));

 

provided, that if the Loans to be prepaid pursuant to clauses (i) through
(v) above are Eurocurrency Loans, the Borrower may defer such prepayment until
the last day of the Interest Period applicable to such Loans owed to such Lender
or Lenders, so long as the Borrower deposits an amount equal to such Net Cash
Proceeds, no later than the fifth Business Day following the receipt of such Net
Cash Proceeds, into a segregated collateral account in the name and under the
dominion and control of the Administrative Agent, pending application of such
amount to the prepayment of the Loans on the last day of such Interest Period;
and provided further, that the Administrative Agent may direct the application
of such deposits as set forth in Section 2.09(b) at any time and if the
Administrative Agent does so, no amounts will be payable by the Borrower
pursuant to Section 2.15.

 

Notwithstanding the foregoing, Net Cash Proceeds required to be applied to the
prepayment of the Loans pursuant to this Section 2.10(d) shall (A) from the
Commitment Termination Date to the Final Maturity Date, be applied in accordance
with the Guarantee and Security Agreement and (B) exclude the amount necessary
for the Borrower to make all required distributions (which shall be no less than
the amount estimated in good faith by Borrower under Section 6.05(b) herein) to
maintain the status of a RIC under the Code and a “business development company”
under the Investment Company Act for so long as the Borrower retains such
status.

 

(e)                                  Notices, Etc.  The Borrower shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by telephone (confirmed in writing) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing denominated
in Dollars (other than in the case of a prepayment pursuant to Section 2.10(d)),
not later than 11:00 a.m., New York time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Eurocurrency Borrowing
denominated in  a Foreign Currency (other than in the case of a prepayment
pursuant to Section 2.10(d)), not later than 11:00 a.m., London time, four
Business Days before the date of prepayment, (iii) in the case of prepayment of
a Syndicated ABR Borrowing (other than in the case of a prepayment pursuant to
Section 2.10(d)), not later than 11:00 a.m., New York time, one Business Day
before the date of prepayment, (iv) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York time, on the date of prepayment, or
(v) in the case of any prepayment pursuant to Section 2.10(d), not later than
11:00 a.m., New York time, one Business Day before the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each

 

51

--------------------------------------------------------------------------------


 

Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if (i) a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments of a Class as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08 and (ii) any notice given
in connection with Section 2.10(d) may be conditioned on the consummation of the
applicable transaction contemplated by such Section and the receipt by the
Borrower or any such Subsidiary (other than a Financing Subsidiary) of Net Cash
Proceeds.  Promptly following receipt of any such notice relating to a
Syndicated Borrowing, the Administrative Agent shall advise the affected Lenders
of the contents thereof.  Each partial prepayment of any Borrowing shall be in
an amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02 or in the case of a Swingline Loan, as provided in
Section 2.04, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Syndicated Borrowing of a Class of
Commitments shall be applied ratably to the Loans held by the Lenders of such
Class included in the prepaid Borrowing; provided Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be made in the manner specified in Section 2.09(b) unless such prepayment is
made in connection with the reduction of Commitments in accordance with
Section 2.08(b) in which case such prepayment shall be applied in accordance
with Section 2.08(d), as applicable.

 

SECTION 2.11.                                   Fees.

 

(a)                                 Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent for account of each Lender a commitment fee, which
shall accrue at a rate per annum equal to 0.375% on the average daily unused
amount of the Dollar Commitment and Multicurrency Commitment, as applicable, of
such Lender during the period from and including the date hereof to but
excluding the earlier of the date such commitment terminates and the Commitment
Termination Date.  Accrued commitment fees shall be payable within one Business
Day after each Quarterly Date and on the earlier of the date the Commitments of
the respective Class terminate and the Commitment Termination Date, commencing
on the first such date to occur after the date hereof.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  For purposes of computing commitment fees, the Commitment of any
Class of a Lender shall be deemed to be used to the extent of the outstanding
Syndicated Loans and LC Exposure of such Class of such Lender (and the Swingline
Exposure of such Class of such Lender shall be disregarded for such purpose).

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for account of each Lender a
participation fee with respect to its participations in Letters of Credit of
each Class of Commitments, which shall accrue at a rate per annum equal to the
Applicable Margin applicable to interest on Eurocurrency Loans on the average
daily amount of such Lender’s LC Exposure of such Class (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment of such Class terminates and the date on which such
Lender ceases to have any LC Exposure of such Class, and (ii) to the Issuing
Bank a fronting fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof

 

52

--------------------------------------------------------------------------------


 

attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, or amendment of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
each Quarterly Date shall be payable on the first Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees with respect to the Letters of Credit shall be
payable (i) with respect to the Issuing Bank, within five (5) Business Days of
demand by the Issuing Bank and in all cases automatically on the Termination
Date and (ii) with respect to any Lender, on the Termination Date and the
Borrower shall pay any such fees that have accrued and that are unpaid on such
date and, in the event any Letters of Credit shall be outstanding that have
expiration dates after the Termination Date, the Borrower shall prepay on the
Termination Date the full amount of the participation and fronting fees that
will accrue on such Letters of Credit subsequent to the Termination Date through
but not including the date such outstanding Letters of Credit are scheduled to
expire (and, in that connection, the Lenders agree not later than the date two
Business Days after the date upon which the last such Letter of Credit shall
expire or be terminated to rebate to the Borrower the excess, if any, of the
aggregate participation and fronting fees that have been prepaid by the Borrower
over the sum of the amount of such fees that ultimately accrue through the date
of such expiration or termination and the aggregate amount of all other unpaid
obligations hereunder at such time).  Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(d)                                 Payment of Fees.  All fees payable hereunder
shall be paid on the dates due, in Dollars (or, at the election of the Borrower
with respect to any fees payable to the Issuing Bank on account of Letters of
Credit issued in any Foreign Currency, in such Foreign Currency) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto.  Fees paid shall not be
refundable under any circumstances absent obvious error.

 

SECTION 2.12.                                   Interest.

 

(a)                                 ABR Loans.  The Loans constituting each ABR
Borrowing (including each Swingline Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 Eurocurrency Loans.  The Loans constituting
each Eurocurrency Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the related Interest Period for such Borrowing plus the
Applicable Margin.

 

53

--------------------------------------------------------------------------------


 

(c)                                  Default Interest.  Notwithstanding the
foregoing, if any Event of Default has occurred and is continuing and the
Required Lenders have elected to increase pricing, the interest rates applicable
to Loans and any fee or other amount payable by the Borrower hereunder shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided above, (ii) in the case of any Letter of Credit, 2%
plus the fee otherwise applicable to such Letter of Credit as provided in
Section 2.11(b)(i), or (iii) in the case of any fee or other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)                                 Payment of Interest.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan in the Currency in which such Loan is denominated and, in the case of
Syndicated Loans, with respect to any Lender, upon the Termination Date;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Syndicated ABR Loan prior
to the Final Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Borrowing denominated
in Dollars prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

 

(e)                                  Computation.  All interest hereunder shall
be computed on the basis of a year of 360 days, except that interest computed
(i) by reference to the Alternate Base Rate at times when the Alternate Base
Rate is based on the Prime Rate and (ii) on Multicurrency Loans denominated in
Pounds Sterling or Canadian Dollars shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent and such determination shall be
conclusive absent manifest error.

 

SECTION 2.13.                                   Alternate Rate of Interest.  If
prior to the commencement of the Interest Period for any Eurocurrency Borrowing
of a Class (the Currency of such Borrowing herein called the “Affected
Currency”):

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for the
Affected Currency for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders of such Class of Commitments that the Adjusted LIBO Rate for
the Affected Currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders in writing as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and such Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the

 

54

--------------------------------------------------------------------------------


 

Affected Currency shall be ineffective and, if the Affected Currency is Dollars,
such Syndicated Borrowing (unless prepaid) shall be continued as, or converted
to, a Syndicated ABR Borrowing, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as a Syndicated ABR Borrowing and (iii) if the Affected
Currency is a Foreign Currency, any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the Affected Currency shall be
ineffective.

 

SECTION 2.14.                                   Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurocurrency Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making, converting to, continuing or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or otherwise), in each case by an amount deemed by such Lender to be
material, then the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, in Dollars, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Swingline Loans and Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), by an amount deemed to be material by such Lender or Issuing
Bank, then from time to time the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, in Dollars, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or the Issuing Bank setting forth the amount or amounts, in Dollars,
necessary to compensate such Lender or the

 

55

--------------------------------------------------------------------------------


 

Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be promptly delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Bank’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than six months prior to the
date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.15.                                   Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurocurrency Loan other than on
the last day of an Interest Period therefor (including as a result of the
occurrence of any Commitment Increase Date or an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan on the date specified in any notice delivered pursuant hereto
(including, in connection with any Commitment Increase Date, and regardless of
whether such notice is permitted to be revocable under Section 2.10(e) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.18(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss (other than loss of profit or
spread), cost and reasonable expense attributable to such event.  In the case of
a Eurocurrency Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount determined by such Lender to be equal to the
excess, if any, of

 

(i)                                     the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan denominated
in the Currency of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Currency for such Interest
Period, over

 

(ii)                                  the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for deposits denominated in
such Currency from other banks in the Eurocurrency market at the commencement of
such period.

 

Payment under this Section shall be made upon request of a Lender delivered not
later than five Business Days following the payment, conversion, or failure to
borrow, convert, continue or

 

56

--------------------------------------------------------------------------------


 

prepay that gives rise to a claim under this Section accompanied by a
certificate of such Lender setting forth the amount or amounts that such Lender
is entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

 

SECTION 2.16.                                   Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law; provided that if the
Borrower shall be required to deduct any Taxes from such payments, then (i) if
such Taxes are Indemnified Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  In
addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the Issuing
Bank for and, within 10 Business Days after written demand therefor, pay the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, except to the extent that any such Indemnified Taxes or
Other Taxes arise as the result of the fraud, gross negligence or willful
misconduct of the Administrative Agent, such Lender or the Issuing Bank.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

 

(d)                                 Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, within 10 Business Days
after written demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(f) relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the

 

57

--------------------------------------------------------------------------------


 

Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Tax Documentation.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a “United States person”
(as defined under Section 7701(a)(30) of the Code) shall deliver to the Borrower
and the Administrative Agent (and such additional copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Lender become
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed copies of Internal Revenue Service Form W-9 or any successor form
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and

 

(B)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

58

--------------------------------------------------------------------------------


 

(w)                               duly completed and executed copies of Internal
Revenue Service Form W-8BEN-E or any successor form claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(x)                                 duly completed copies of Internal Revenue
Service Form W-8ECI or any successor form certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States,

 

(y)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (1) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (2) duly completed and executed copies of
Internal Revenue Service Form W-8BEN-E (or any successor form) certifying that
the Foreign Lender is not a United States Person, or

 

(z)                                  any other form including Internal Revenue
Service Form W-8IMY as applicable prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(iii)                               In addition, each Lender shall deliver such
forms promptly upon the obsolescence, expiration or invalidity of any form
previously delivered by such Lender; provided it is legally able to do so at the
time.  Each Lender shall promptly notify the Borrower and the Administrative
Agent at any time the chief tax officer of such Lender becomes aware that it no
longer satisfies the legal requirements to provide any previously delivered form
or certificate to the Borrower (or any other form of certification adopted by
the U.S. or other taxing authorities for such purpose).

 

(g)                                  Documentation Required by FATCA.  If a
payment made to a Lender under this Agreement would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such document prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.16(g), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

59

--------------------------------------------------------------------------------


 

(h)                                 Treatment of Certain Refunds.  If the
Administrative Agent, any Lender or an Issuing Bank determines, in its sole
discretion, that it has received a refund or credit (in lieu of such refund) of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, any Lender or an Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, any Lender or an Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or an Issuing Bank in the event the
Administrative Agent, any Lender or an Issuing Bank is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (h), in no event will the Administrative Agent, any Lender or an
Issuing Bank be required to pay any amount to Borrower pursuant to this clause
(h), the payment of which would place such Person in a less favorable net
after-Tax position than such Person would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This subsection shall not be construed to require the Administrative Agent, any
Lender or an Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

SECTION 2.17.                                   Payments Generally; Pro Rata
Treatment: Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or under
Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 2:00 p.m., New York
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to the Issuing Bank or the
Swingline Lender as expressly provided herein and payments pursuant to Sections
2.14, 2.15, 2.16 and 9.03, which shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

All amounts owing under this Agreement  (including commitment fees, payments
required under Section 2.14, and payments required under Section 2.15 relating
to any Loan denominated in Dollars, but not including principal of and interest
on any Loan denominated in any Foreign Currency or payments relating to any such
Loan required under Section 2.15, which

 

60

--------------------------------------------------------------------------------


 

are payable in such Foreign Currency) or under any other Loan Document (except
to the extent otherwise provided therein) are payable in Dollars. 
Notwithstanding the foregoing, if the Borrower shall fail to pay any principal
of any Loan when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), the unpaid portion of such Loan shall, if such Loan is
not denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

 

Notwithstanding the foregoing provisions of this Section, if, after the making
of any Borrowing in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Borrowing was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Administrative Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Equivalent
(as of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower takes all risks of the imposition of any such
currency control or exchange regulations.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees of a Class of Commitments then due hereunder, such funds shall
be applied (i) first, to pay interest and fees of such Class then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees of such Class then due to such parties, and (ii) second, to
pay principal and unreimbursed LC Disbursements of such Class then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements of such Class then due to
such parties.

 

(c)                                  Pro Rata Treatment.  Except to the extent
otherwise provided herein: (i) each Syndicated Borrowing of a Class shall be
made from the Lenders of such Class of Commitments, each payment of commitment
fee under Section 2.11 shall be made for account of the Lenders of the
applicable Class, and each termination or reduction of the amount of the
Commitments of a Class of Commitments under Section 2.08 shall be applied to the
respective Commitments of the Lenders of such Class of Commitments, pro rata
according to the amounts of their respective Commitments of such Class of
Commitments; (ii) each Syndicated Borrowing of a Class of Commitments shall be
allocated pro rata among the Lenders of such Class according to the amounts of
their respective Commitments of such Class (in the case of the making of
Syndicated Loans) or their respective Loans of such Class that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Syndicated Loans of a
Class of Commitments by the Borrower shall be made for account of the Lenders of
such Class of Commitments pro rata in accordance with

 

61

--------------------------------------------------------------------------------


 

the respective unpaid principal amounts of the Syndicated Loans of such Class of
Commitments held by them; and (iv) each payment of interest on Syndicated Loans
of a Class of Commitments by the Borrower shall be made for account of the
Lenders of such Class of Commitments pro rata in accordance with the amounts of
interest on such Loans of such Class of Commitments then due and payable to the
respective Lenders.

 

(d)                                 Sharing of Payments by Lenders.  If any
Lender of any Class of Commitment shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Syndicated Loans, or participations in LC Disbursements
or Swingline Loans, of such Class resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Syndicated Loans, and
participations in LC Disbursements and Swingline Loans, and accrued interest
thereon of such Class then due than the proportion received by any other Lender
of such Class, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Syndicated Loans, and
participations in LC Disbursements and Swingline Loans, of other Lenders of such
Class to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders of such Class ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Syndicated
Loans, and participations in LC Disbursements and Swingline Loans, of such
Class; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(e)                                  Presumptions of Payment.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for account of the
Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the Federal Funds
Effective Rate.

 

(f)                                   Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.04(d), 2.05(e), 2.06(a) or (b) or 2.17(e), then
the Administrative Agent may, in its discretion (notwithstanding

 

62

--------------------------------------------------------------------------------


 

any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.18.                                   Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any cost or expense not
required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender or is a Non-Consenting Lender (as provided in Section 9.02(d)), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

SECTION 2.19.                                   Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

63

--------------------------------------------------------------------------------


 

(i)                                     Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Section 9.08 shall be applied at such
time or times as may be determined by Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to Issuing Bank or Swingline Lender hereunder; third,
to Cash Collateralize Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in the manner described in Section 2.05(d); fourth, as
Borrower may request, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in the manner described in Section 2.05(d); sixth, to the payment of
any amounts owing to the Lenders, Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to Borrower as a result
of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations in respect of any LC Disbursement for which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations in
respect of any LC Disbursement that is owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
reimbursement obligations in respect of any LC Disbursement that is owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the applicable Commitments without giving effect to
Section 2.19(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(ii)                                  Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee pursuant to Sections 2.11(a) and (b) for any period during which
that Lender is a Defaulting Lender (and Borrower shall not be required to pay
any such fee that

 

64

--------------------------------------------------------------------------------


 

otherwise would have been required to have been paid to that Defaulting Lender);
provided that such Defaulting Lender shall be entitled to receive fees pursuant
to Section 2.11(b) for any period during which that Lender is a Defaulting
Lender only to extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.19(d).

 

(B)                               With respect to any Section 2.11(b) fees not
required to be paid to any Defaulting Lender pursuant to clause (A) above,
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iii) below,
(y) pay to Issuing Bank the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to Issuing Bank’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

 

(iii)                               Reallocation of Participations to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swingline Loans shall be reallocated (effective no later
than one (1) Business Day after the Administrative Agent has actual knowledge
that such Lender has become a Defaulting Lender) among the Non-Defaulting
Lenders in accordance with their respective Applicable Dollar Percentages and
Applicable Multicurrency Percentages, as the case may be (in each case
calculated without regard to such Defaulting Lender’s Commitment), but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless Borrower shall have otherwise
notified Administrative Agent at such time, Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(iv)                              Cash Collateral; Repayment of Swingline Loans.
If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Borrower shall not later than two (2) Business Days
after demand by the Administrative Agent (at the direction of the Issuing Bank
and/or the Swingline Lender), without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Swingline Exposure (which exposure shall be
deemed equal to the applicable Defaulting Lender’s Applicable Percentage of the
total outstanding Swingline Exposure (other than Swingline Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof)) and
(y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.19(d) or (z) make other
arrangements reasonably satisfactory to the

 

65

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Bank and the Swingline Lender in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.

 

(b)                                 Defaulting Lender Cure. If the Borrower, the
Administrative Agent, the Swingline Lender and the Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that such former Defaulting
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.19(a)(iii)), and if Cash Collateral has been posted
with respect to such Defaulting Lender, the Administrative Agent will promptly
return or release such Cash Collateral to the Borrower, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit. So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that the
participations therein will be fully allocated among Non-Defaulting Lenders in a
manner consistent with clause (a)(iii) above and the Defaulting Lender shall not
participate therein and (ii) the Issuing Bank shall not be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that the
participations in any existing Letters of Credit as well as the new, extended,
renewed or increased Letter of Credit has been or will be fully allocated among
the Non-Defaulting Lenders in a manner consistent with clause (a)(iii) above and
such Defaulting Lender shall not participate therein except to the extent such
Defaulting Lender’s participation has been or will be fully Cash Collateralized
in accordance with Section 2.19(d).

 

(d)                                 Cash Collateral. At any time that there
shall exist a Defaulting Lender, promptly following the written request of
Administrative Agent or Issuing Bank (with a copy to Administrative Agent)
Borrower shall Cash Collateralize Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender (determined after giving effect to
Section 2.19(a)(iii) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount in respect of such
Fronting Exposure.

 

(i)                                     Grant of Security Interest. Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) Administrative Agent, for the
benefit of Issuing Bank, and agrees to maintain, a first priority security
interest (subject only to Liens of the type described in clause (g) of the
definition of Permitted Liens and unrecorded Liens permitted hereunder which
have priority over the Liens on the Collateral by operation of law) in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of

 

66

--------------------------------------------------------------------------------


 

Letters of Credit, to be applied pursuant to clause (ii) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and Issuing Bank as herein
provided (subject only to Liens of the type described in clause (g) of the
definition of Permitted Liens), or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount in respect of such Fronting Exposure,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Goldman Sachs Bank USA.  Borrower shall
pay on demand therefor from time to time all reasonable and customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

 

(ii)                                  Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.19 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iii)                               Termination of Requirement. Cash Collateral
(or the appropriate portion thereof) provided to reduce Issuing Bank’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.19 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender) or (ii) the determination by Administrative Agent and Issuing
Bank that there exists excess Cash Collateral; provided that, subject to the
other provisions of this Section 2.19, the Person providing Cash Collateral and
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure; provided, further, that to the extent that such
Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

SECTION 2.20.                                   Extension of Final Maturity
Date.

 

(a)                                 Extension.  Without limiting the right of
the Borrower to terminate the Commitments pursuant to Section 2.08, the
Borrower, no later than 90 days’ prior written notice to the Administrative
Agent, shall have the right to request that the Final Maturity Date be extended
to the date falling 364 days after the Final Maturity Date then in effect
hereunder (the “Existing Final Maturity Date”).  Each Lender, acting in its sole
and individual discretion, shall by written notice to the Administrative Agent
no later than 60 days prior to the Existing Final Maturity Date (the “Notice
Date”) advise the Administrative Agent whether or not such Lender’s Existing
Final Maturity Date shall be so extended (each Lender that determines to so
extend its Final Maturity Date, an “Extending Lender” and each Lender that
determines not to so extend its Final Maturity Date, a “Non-Extending Lender”). 
The Administrative Agent shall notify the

 

67

--------------------------------------------------------------------------------


 

Borrower of each Lender’s determination under this Section 2.20(a) no later than
three Business Days after the Notice Date.

 

(b)                                 Additional Lenders.  The Borrower shall have
the right on or before the Existing Final Maturity Date for any Non-Extending
Lender to replace such Non-Extending Lender with, and add as a “Lender” under
this Agreement in place thereof, one or more permitted assigns pursuant to
Section 9.04(b) (each, an “Additional Lender”) with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld).  Each
Additional Lender shall have entered into an agreement in form and substance
satisfactory to the Borrower and the Administrative Agent pursuant to which such
Additional Lender shall, effective as of such Existing Final Maturity Date,
undertake a Commitment (and, if any such Additional Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).

 

(c)                                  Conditions to Effectiveness of Extensions. 
Notwithstanding the foregoing, the extension of the Final Maturity Date pursuant
to this Section 2.20 shall not be effective with respect to any Lender unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the date of such extension and immediately
after giving effect thereto;

 

(ii)                                  each of the representations and warranties
contained in this Agreement and in each of the other Loan Documents is true and
correct on and as of the date of such extension after giving effect thereto, as
though made on and as of such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date); and

 

(iii)                               if any Loans shall be outstanding on the
date of replacement of any Non-Extending Lender, the Borrower shall borrow from
each of the Extending Lenders and each of the Additional Lenders (collectively,
the “Continuing Lenders”), and the Continuing Lenders shall make Loans to the
Borrower (with Interest Period(s) ending on the date(s) of any then outstanding
Interest Period(s)), and (notwithstanding the provisions of Section 2.02 and
Section 2.10 that borrowings and prepayments be made ratably in accordance with
the principal amounts of the Loans held by the Lenders) the Borrower shall repay
in full the principal and interest on all of the Loans made by such
Non-Extending Lender to the Borrower hereunder, together with any other amounts
payable hereunder to such Non-Extending Lender, so that after giving effect to
such Loans and prepayments, the Loans (and Interest Period(s) of Loan(s)) shall
be held by the Continuing Lenders ratably in accordance with the respective
amounts of their Commitments (as modified on the date of such replacement).

 

68

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.                                   Organization; Powers.  Each of
the Borrower and its Subsidiaries is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required of the Borrower or such Subsidiary, as applicable.

 

SECTION 3.02.                                   Authorization; Enforceability. 
The Transactions are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action.  This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each of the other Loan Documents when executed and
delivered by each Obligor party thereto will constitute, a legal, valid and
binding obligation of such Obligor, enforceable in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

SECTION 3.03.                                   Governmental Approvals; No
Conflicts.  The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (i) such as have been or will be obtained or made and are in full
force and effect and (ii) filings and recordings in respect of the Liens created
pursuant to this Agreement or the Security Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
the Borrower or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) except
for the Liens created pursuant to this Agreement or the Security Documents, will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.

 

SECTION 3.04.                                   Financial Condition; No Material
Adverse Change.

 

(a)                                 Financial Statements.  The Borrower has
heretofore delivered to the Lenders the audited consolidated balance sheet and
statement of operations, changes in net assets and cash flows of the Borrower
and its Subsidiaries as of and for the year ended December 31, 2013, certified
by a Financial Officer of the Borrower.  Such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date and for such period in accordance with GAAP.

 

69

--------------------------------------------------------------------------------


 

(b)                                 No Material Adverse Change.  Since the date
of the most recent Applicable Financial Statements, there has not been any
event, development or circumstance (herein, a “Material Adverse Change”) that
has had or could reasonably be expected to have a material adverse effect on
(i) the business, Portfolio Investments and other assets, liabilities or
financial condition of the Borrower and its Subsidiaries (other than any
Financing Subsidiary, immaterial Subsidiary or Foreign Subsidiary) taken as a
whole (excluding in any case a decline in the net asset value of the Borrower or
a change in general market conditions or values of the Borrower’s Portfolio
Investments), or (ii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

SECTION 3.05.                                   Litigation.  There are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

SECTION 3.06.                                   Compliance with Laws and
Agreements.  Each of the Borrower and its Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries is subject to any
contract or other arrangement, the performance of which by the Borrower or its
Subsidiaries could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.07.                                   Taxes.  Each of the Borrower and
its Subsidiaries has timely filed or caused to be filed all material Tax returns
and reports required to have been filed and has paid or caused to be paid all
material Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.08.                                   ERISA.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.09.                                   Disclosure.  As of the date
hereof, the Borrower has disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
As of the date hereof, none of the reports, financial statements, certificates
or other written information (other than projected financial information, other
forward looking information relating to third parties and information of a
general economic or general industry nature) furnished by or on behalf of the
Borrower to the Administrative Agent in connection with the negotiation of this
Agreement and the other Loan Documents or delivered hereunder or thereunder (as
modified or

 

70

--------------------------------------------------------------------------------


 

supplemented by other information so furnished) when taken as a whole (and after
giving effect to all updates, modifications and supplements) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.10.                                   Investment Company Act; Margin
Regulations.

 

(a)                                 Status as Business Development Company.  The
Borrower has elected to be regulated as a “business development company” within
the meaning of the Investment Company Act and qualifies as a RIC.

 

(b)                                 Compliance with Investment Company Act.  The
business and other activities of the Borrower and its Subsidiaries, including
the making of the Loans hereunder, the application of the proceeds and repayment
thereof by the Borrower and the consummation of the Transactions contemplated by
the Loan Documents do not result in a violation or breach in any material
respect of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the Securities and Exchange Commission
thereunder, in each case that are applicable to the Borrower and its
Subsidiaries.

 

(c)                                  Investment Policies.  The Borrower is in
compliance in all respects with the Investment Policies (after giving effect to
any Permitted Policy Amendments), except to the extent that the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Use of Credit.  Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

 

SECTION 3.11.                                   Material Agreements and Liens.

 

(a)                                 Material Agreements.  Part A of Schedule
3.11 is a complete and correct list, as of the Effective Date, of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
as of the Effective Date, and the aggregate principal or face amount outstanding
or that is, or may become, outstanding under each such arrangement is correctly
described in Part A of Schedule 3.11.

 

(b)                                 Liens.  Part B of Schedule 3.11 is a
complete and correct list, as of the Effective Date, of each Lien securing
Indebtedness of any Person outstanding on the Effective Date covering any
property of the Borrower or any of the Subsidiary Guarantors, and the aggregate
Indebtedness secured (or that may be secured) by each such Lien and the property
covered by each such Lien is correctly described in Part B of Schedule 3.11.

 

71

--------------------------------------------------------------------------------


 

SECTION 3.12.                                   Subsidiaries and Investments.

 

(a)                                 Subsidiaries.  Set forth on Schedule
3.12(a) is a list of the Borrower’s Subsidiaries as of the Effective Date.

 

(b)                                 Investments.  Set forth on Schedule
3.12(b) is a complete and correct list, as of the Effective Date, of all
Investments (other than Investments of the types referred to in clauses (b),
(c) and (d) of Section 6.04) held by the Borrower or any of the Subsidiary
Guarantors in any Person on the Effective Date and, for each such Investment,
(x) the identity of the Person or Persons holding such Investment and (y) the
nature of such Investment.  Except as disclosed in Schedule 3.12, each of the
Borrower and any of the Subsidiary Guarantors owned, free and clear of all Liens
(other than Liens created pursuant to this Agreement or the Security Documents
and Permitted Liens), all such Investments as of such date.

 

SECTION 3.13.                                   Properties.

 

(a)                                 Title Generally.  Each of the Borrower and
the Subsidiary Guarantors has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

 

(b)                                 Intellectual Property.  Each of the Borrower
and its Subsidiaries (other than any Financing Subsidiary) owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries (other than any Financing Subsidiary) does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.14.                                   [Reserved].

 

SECTION 3.15.                                   OFAC.  Neither the Borrower nor
any of its Subsidiaries (a) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2 of such executive order, or (c) is a person on the
list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under (A) any other related U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) regulation or executive
order or (B) any international economic sanction administered or enforced by the
United Nations Security Council, Her Majesty’s Treasury or the European Union.

 

SECTION 3.16.                                   USA Patriot Act.  Each of the
Borrower and its Subsidiaries is in compliance with (a) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) Title III of the Uniting And Strengthening America By Providing Appropriate
Tools Required To Intercept And Obstruct Terrorism of 2001, as amended (“USA
Patriot Act”).  No part of the

 

72

--------------------------------------------------------------------------------


 

proceeds of the Loans will be used, directly or indirectly, (A) for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in a manner that would result in a violation of the United
States Foreign Corrupt Practices Act of 1977, as amended or (B) in a manner that
would result in a violation of any OFAC regulation or regulations promulgated by
the United Nations Security Council, Her Majesty’s Treasury or the European
Union with respect to anti-money laundering and anti-terrorism financing
requirements to the extent then applicable to the Borrower and its Subsidiaries.

 

SECTION 3.17.                                   Collateral Documents.  The
provisions of the Security Documents are effective to create in favor of the
Collateral Agent a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 6.02) on all right, title and interest of the
Borrower and each Subsidiary Guarantor in the Collateral described therein. 
Except for filings completed (or to the extent perfection is only possible
through possession or control, delivery of all Collateral to the Collateral
Agent) on or prior to the Effective Date and as contemplated hereby and by the
Security Documents, no further filing (or delivery) will be necessary to perfect
such Liens to the extent such Liens may be perfected by filing (or possession or
control, as applicable).

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01.                                   Effective Date.  The
effectiveness of this Agreement and of the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until completion of each of the following conditions precedent
(unless a condition shall have been waived in accordance with Section 9.02):

 

(a)                                 Documents.  Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below to each Lender) in
form and substance:

 

(i)                                     Executed Counterparts.  From each party
hereto either (i) a counterpart of this Agreement and the other Loan Documents
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement and the other Loan Documents.

 

(ii)                                  Opinions of Counsel to the Borrower. 
Favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of each of Simpson Thacher & Bartlett LLP and
Sutherland, Asbill & Brennan LLP, New York counsel for the Borrower and the
Subsidiary Guarantors, in form and substance reasonably acceptable to the
Administrative Agent (and the Borrower hereby instructs such counsel to deliver
such opinions to the Lenders and the Administrative Agent).

 

73

--------------------------------------------------------------------------------


 

(iii)                               Corporate Documents.  Such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(iv)                              Officer’s Certificate.  A certificate, dated
the Effective Date and signed by the President, the Chief Executive Officer, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in the lettered clauses of the first sentence of
Section 4.02.

 

(v)                                 Investment Policies. A copy of the
Investment Policies in effect as of the date of this Agreement.

 

(vi)                              Borrowing Base Certificate.  A Borrowing Base
Certificate dated as of the Effective Date.

 

(b)                                 Fees and Expenses.  Confirmation of receipt
by the Administrative Agent, for the benefit of the Lenders, of the fees
required to be paid by the Borrower pursuant to that certain fee letter, dated
as of the date hereof, among the Borrower, the Administrative Agent and the
other parties thereto.

 

(c)                                  Lien Searches.  The Collateral Agent shall
have received the results of a recent lien search in each relevant jurisdiction
with respect to each Obligor, and such search shall reveal no Liens on any of
the assets of any Obligor except for Liens listed on Part B of Schedule 3.11.

 

SECTION 4.02.                                   Each Credit Event.  The
obligation of each Lender to make any Loan, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is additionally subject to the
satisfaction of the following conditions:

 

(a)                                 the representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (or, in the case of any portion of any
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the date of such Loan or the date of
issuance or amendment of such Letter of Credit, as applicable, or, as to any
such representation or warranty that refers to a specific date, as of such
specific date;

 

(b)                                 at the time of and immediately after giving
effect to such Loan or the issuance or amendment of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and

 

(c)                                  either (i) the aggregate Covered Debt
Amount (after giving effect to such extension of credit) shall not exceed the
Borrowing Base reflected on the Borrowing Base Certificate most recently
delivered to the Administrative Agent or (ii) the Borrower shall have delivered
an updated Borrowing Base Certificate demonstrating that the Covered Debt Amount
(after giving effect to such extension of credit) shall not exceed the Borrowing
Base after giving

 

74

--------------------------------------------------------------------------------


 

effect to such extension of credit as well as any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness.

 

Each Borrowing and each issuance or amendment of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Borrower on the date
thereof as to the matters specified in the preceding sentence.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, been terminated, Cash
Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.                                   Financial Statements and Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

(a)                                 within 65 days after the end of each fiscal
year of the Borrower, the audited consolidated balance sheet and statement of
operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte LLP or other independent public accountants of recognized national
standing to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided that the requirements set
forth in this clause (a) may be fulfilled by providing to the Administrative
Agent and the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and statement of operations, changes in net assets
and cash flows of the Borrower and its Subsidiaries as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
statements of assets and liabilities, operations, changes in net assets and cash
flows, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by a Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Lenders the report
of the Borrower to the SEC on Form 10-Q for the applicable quarterly period;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) of this Section, a certificate of a Financial
Officer of the Borrower (i) certifying that such statements are consistent with
the financial statements filed by the Borrower with the Securities

 

75

--------------------------------------------------------------------------------


 

and Exchange Commission, (ii) certifying as to whether the Borrower has
knowledge that a Default has occurred during the applicable period and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01, 6.02, 6.04
and 6.07 and (iv) stating whether any change in GAAP as applied by (or in the
application of GAAP by) the Borrower has occurred since the Effective Date and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

 

(d)                                 as soon as available and in any event not
later than 20 days after the end of each monthly accounting period (ending on
the last day of each calendar month) of the Borrower and its Subsidiaries, a
Borrowing Base Certificate as at the last day of such accounting period;

 

(e)                                  promptly but no later than five Business
Days after the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date the
Borrower has knowledge of such Borrowing Base Deficiency indicating the amount
of the Borrowing Base Deficiency as at the date the Borrower obtained knowledge
of such deficiency and the amount of the Borrowing Base Deficiency as of the
date not earlier than one Business Day prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph;

 

(f)                                   promptly upon receipt thereof copies of
all significant reports submitted by the Borrower’s independent public
accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
the Borrower or any of its Subsidiaries delivered by such accountants to the
management or board of directors of the Borrower;

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any of the Subsidiary Guarantors with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, as the case may be; and

 

(h)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries, or compliance with the
terms of this Agreement and the other Loan Documents, as the Administrative
Agent or any Lender may reasonably request.

 

(i)                                     Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Non-Public Information shall not be posted by
Administrative Agent on that portion of the Platform designated for such Public
Lenders. Borrower agrees to clearly designate all information provided to
Administrative Agent by or on behalf of Borrower or any of its Subsidiaries
which is suitable to make available to Public Lenders. If Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.01
contains Non-

 

76

--------------------------------------------------------------------------------


 

Public Information, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material Non-Public Information with respect to Borrower,
its Subsidiaries and their Securities (as such term is defined in Section 5.13
of this Agreement).

 

(j)                                    Notwithstanding anything to the contrary
herein, the requirements to deliver documents set forth in Section 5.01(a),
(b) and (g) will be fulfilled by filing by the Borrower of the applicable
documents for public availability on the SEC’s Electronic Data Gathering and
Retrieval system; provided, that the Borrower shall notify the Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents.

 

SECTION 5.02.                                   Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower, any of its Subsidiaries or the External Manager that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $15,000,000; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.                                   Existence: Conduct of Business. 
The Borrower will, and will cause each of its Subsidiaries (other than
Immaterial Subsidiaries) to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.                                   Payment of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, pay its obligations,
including income tax and other material tax liabilities and material contractual
obligations, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

77

--------------------------------------------------------------------------------


 

SECTION 5.05.                                   Maintenance of Properties;
Insurance.  The Borrower will, and will cause each of its Subsidiaries (other
than Immaterial Subsidiaries) to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06.                                   Books and Records; Inspection
and Audit Rights.  The Borrower will, and will cause each of its Subsidiaries
to, keep books of record and account in accordance with GAAP.  The Borrower
will, and will cause each other Obligor to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties during business hours, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested, in each case, to the
extent such inspection or requests for such information are reasonable and such
information can be provided or discussed without violation of law, rule,
regulation or contract; provided that the Borrower or such Obligor shall be
entitled to have its representatives and advisors present during any inspection
of its books and records.

 

SECTION 5.07.                                   Compliance with Laws.  The
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations, including the Investment Company Act, and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Without limiting the
generality of the foregoing, the Borrower will, and will cause its Subsidiaries
to, conduct its business and other activities in compliance in all material
respects with the provisions of the Investment Company Act and any applicable
rules, regulations or orders issued by the Securities and Exchange Commission
thereunder.

 

SECTION 5.08.                                   Certain Obligations Respecting
Subsidiaries; Further Assurances.

 

(a)                                 Subsidiary Guarantors.  In the event that
the Borrower or any the Subsidiary Guarantors shall form or acquire any new
Subsidiary (other than a Financing Subsidiary, a Foreign Subsidiary, an
Immaterial Subsidiary or a Subsidiary of a Foreign Subsidiary) the Borrower will
cause such new Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an
“Obligor”) under the Guarantee and Security Agreement pursuant to a Guarantee
Assumption Agreement and to deliver such proof of corporate or other action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date or as the Administrative Agent shall have requested.

 

(b)                                 Ownership of Subsidiaries.  The Borrower
will, and will cause each of its Subsidiaries to, take such action from time to
time as shall be necessary to ensure that each of the Subsidiary Guarantors is a
wholly owned Subsidiary.

 

78

--------------------------------------------------------------------------------


 

(c)                                  Further Assurances.  The Borrower will, and
will cause each of the Subsidiary Guarantors to, take such action from time to
time as shall reasonably be requested by the Administrative Agent to effectuate
the purposes and objectives of this Agreement.  Without limiting the generality
of the foregoing, the Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time (including filing appropriate
Uniform Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent: (i) to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Secured Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents, (ii) in the case of any Portfolio Investment consisting of a Bank
Loan (as defined in Section 5.13) that does not constitute all of the credit
extended to the underlying borrower under the relevant underlying loan documents
and a Financing Subsidiary holds any interest in the loans or other extensions
of credit under such loan documents, (x) to cause such Financing Subsidiary to
be party to such underlying loan documents as a “lender” having a direct
interest (or a participation not acquired from an Obligor) in such underlying
loan documents and the extensions of credit thereunder and (y) to ensure that
all amounts owing to such Obligor or Financing Subsidiary by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party directly to separate accounts of such Obligor and such Financing
Subsidiary, (iii) in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents, to ensure that all funds held by such
Obligor in such capacity as agent or administrative agent is segregated from all
other funds of such Obligor and clearly identified as being held in an agency
capacity and (iv) to cause the closing sets and all executed amendments,
consents, forbearances and other modifications and assignment agreements
relating to any Portfolio Investment and any other documents relating to any
Portfolio Investment requested by the Collateral Agent, in each case, to be held
by the Collateral Agent or a custodian pursuant to the terms of a custodian
agreement reasonably satisfactory to the Collateral Agent.

 

SECTION 5.09.                                   Use of Proceeds.  The Borrower
will use the proceeds of the Loans only for ongoing working capital and for
general corporate purposes of the Borrower, including the acquisition and
funding (either directly or through one or more wholly-owned Subsidiaries) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock and other Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds.  No part of the proceeds of any Loan will be
used in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock.  Margin Stock shall be purchased by the Obligors only with the proceeds
of Indebtedness not directly or indirectly secured by Margin Stock, or with the
proceeds of equity capital of the Borrower.

 

SECTION 5.10.                                   Status of RIC and BDC.  The
Borrower shall at all times, subject to applicable grace periods set forth in
the Code, maintain its status as a RIC under the Code, and as a “business
development company” under the Investment Company Act.

 

79

--------------------------------------------------------------------------------


 

SECTION 5.11.                                   Investment Policies; Valuation
Policy.  (a)  The Borrower shall at all times be in compliance with its
Investment Policies (after giving effect to any Permitted Policy Amendments).

 

(b)                                 Upon the request of the Administrative Agent
from time to time, the Borrower shall provide the assumptions and underlying
analysis used in constructing its Valuation Policy.  In addition, the Borrower
shall provide to the Administrative Agent on a quarterly basis any valuation
reports or presentations delivered to its Board of Directors or received from
any Approved Third-Party Appraisers pursuant to Section 5.12(b)(ii).

 

SECTION 5.12.                                   Portfolio Valuation and
Diversification Etc.

 

(a)                                 Industry Classification Groups.  For
purposes of this Agreement, the Borrower shall assign each Portfolio Investment
to an Industry Classification Group.  To the extent that any Portfolio
Investment is not correlated with the risks of other Portfolio Investments in an
Industry Classification Group, such Portfolio Investment may be assigned by the
Borrower to an Industry Classification Group that is more closely correlated to
such Portfolio Investment.  In the absence of any correlation, the Borrower
shall be permitted, upon prior notice to the Administrative Agent and each
Lender, to create up to three additional industry classification groups for
purposes of this Agreement.

 

(b)                                 Portfolio Valuation Etc.

 

(i)                                     Settlement Date Basis.  For purposes of
this Agreement, all determinations of whether an investment is to be included as
a Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled); provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.

 

(ii)                                  Determination of Values.  The Borrower
will conduct reviews of the value to be assigned to each of its Portfolio
Investments as follows:

 

(A)                               Quoted Investments - External Review.  With
respect to Portfolio Investments (including Cash Equivalents) for which market
quotations are readily available, the Borrower shall, not less frequently than
once each calendar week, determine the market value of such Portfolio
Investments which shall, in each case, be determined in accordance with one of
the following methodologies (as selected by the Borrower):

 

(w)                               in the case of public and 144A securities, the
average of the bid prices as determined by two Approved Dealers selected by the
Borrower,

 

(x)                                 in the case of bank loans, the bid price as
determined by one Approved Dealer selected by the Borrower,

 

80

--------------------------------------------------------------------------------


 

(y)                                 in the case of any Portfolio Investment
traded on an exchange, the closing price for such Portfolio Investment most
recently posted on such exchange, or

 

(z)                                  the fair market value thereof as determined
by an Approved Pricing Service.

 

At any time, not less than 37.5% of the aggregate value of all Portfolio
Investments shall be Quoted Investments.

 

(B)                               Unquoted Investments- External Review.  With
respect to each Portfolio Investment for which market quotations are not readily
available, the Borrower shall, in accordance with its Valuation Policy,
determine the fair market value of such Portfolio Investment.

 

(C)                               Internal Review.  The Borrower shall conduct
internal reviews of all Portfolio Investments at least once each calendar week
which shall take into account any events of which the Borrower has knowledge
that adversely affect the value of the Portfolio Investments.  If the value of
any Portfolio Investment as most recently determined by the Borrower pursuant to
this Section 5.12(b)(ii)(C) is lower than the value of such Portfolio Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A) and (B), such
lower value shall be deemed to be the “Value” of such Portfolio Investment for
purposes hereof; provided that the Value of any Portfolio Investment of the
Borrower and its Subsidiaries shall be increased by the net unrealized gain as
at the date such Value is determined of any Hedging Agreement entered into to
hedge risks associated with such Portfolio Investment and reduced by the net
unrealized loss as at such date of any such Hedging Agreement (such net
unrealized gain or net unrealized loss, on any date, to be equal to the
aggregate amount receivable or payable under the related Hedging Agreement if
the same were terminated on such date).

 

(D)                               Failure to Determine Values.  If the Borrower
shall fail to (x) determine the value of any Portfolio Investment as at any date
pursuant to the requirements of the foregoing sub-clauses (A), (B) or (C), then
the “Value” of such Portfolio Investment as at such date shall be deemed to be
zero.

 

(E)                                Testing of Values.

 

(x)                                 If, in its reasonable discretion, the
Administrative Agent disagrees with the Borrower’s determination of the value of
any Unquoted Investment determined in accordance with the foregoing sub-clause
(B) by a material amount, the Administrative Agent shall at any time have the
right to request that such Unquoted Investment be independently valued by an
Approved Third-Party Appraiser selected by the Administrative Agent.  There
shall be no limit on the number of such appraisals requested by the
Administrative Agent and the costs of any such valuation shall be at the expense
of the Borrower.  If there is a difference between the

 

81

--------------------------------------------------------------------------------


 

Borrower’s valuation and the Approved Third-Party Appraiser’s valuation of any
Unquoted Investment, the Value of such Unquoted Investment for Borrowing Base
purposes shall be established as set forth in sub-clause (F) below.

 

(F)                                 Valuation Dispute Resolution.  If the
difference between the Borrower’s valuation pursuant to
Section 5.12(b)(ii)(B) and the valuation of any Approved Third-Party Appraiser
selected by the Administrative Agent pursuant to Section 5.12(b)(ii)(E) is
(1) less than 5% of the value thereof, then the Borrower’s valuation shall be
used, (2) between 5% and 20% of the value thereof, then the valuation of such
Portfolio Investment shall be the average of the value determined by the
Borrower and the value determined by the Approved Third-Party Appraiser retained
by the Administrative Agent and (3) greater than 20% of the value thereof, then
the Borrower and the Administrative Agent shall select an additional Approved
Third-Party Appraiser and the valuation of such Portfolio Investment shall be
the average of the three valuations (with the Administrative Agent’s Approved
Third-Party Appraiser’s valuation to be used until the third valuation is
obtained).  Any change in valuation shall become effective upon the
determination of such value.

 

(c)                                  RIC Diversification Requirements.  The
Borrower will, to the extent applicable, comply with the portfolio
diversification requirements set forth in the Code applicable to RIC’s at each
time such diversification requirements are subject to testing pursuant to the
Code, subject in each case to applicable grace periods set forth in the Code.

 

SECTION 5.13.                                   Calculation of Borrowing Base. 
For purposes of this Agreement, the “Borrowing Base” shall be determined, as at
any date of determination, as the sum of the Advance Rates of the Value of each
Portfolio Investment (excluding any Cash Collateral held by the Administrative
Agent pursuant to Section 2.05(k)); provided that:

 

(a)                                 the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in any single Industry
Classification Group that exceeds 20% of the aggregate Value of all Portfolio
Investments as of the end of the most recent fiscal quarter shall be 0%;
provided that, with respect to the Portfolio Investments in a single Industry
Classification Group from time to time designated by the Borrower to the
Administrative Agent and approved by the Lenders in their sole discretion, such
20% figure shall be increased to 30% and, accordingly, only to the extent that
the Value for such single Industry Classification Group exceeds 30% of the
aggregate Value of all Portfolio Investments shall the Advance Rate applicable
to such excess Value be 0%;

 

(b)                                 no Portfolio Investment may be included in
the Borrowing Base unless the Collateral Agent maintains a first priority,
perfected Lien (subject to Permitted Liens) on such Portfolio Investment and
such Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein;

 

82

--------------------------------------------------------------------------------


 

(c)                                  in the case of each of the largest two
single issuers, the advance rate applicable to that portion of the aggregate
Value of Portfolio Investments in such issuer exceeding 15% of the aggregate
Value of all Portfolio Investments as of the end of the most recent fiscal
quarter shall be 0%;

 

(d)                                 in the case of each of the third and fourth
largest single issuers, the advance rate applicable to that portion of the
aggregate Value of Portfolio Investments in such issuer exceeding 10% of the
aggregate Value of all Portfolio Investments as of the end of the most recent
fiscal quarter shall be 0%;

 

(e)                                  the Advance Rate applicable to that portion
of the aggregate Value of Portfolio Investments in any single issuer not
described by paragraph (c) or (d) above exceeding 7.5% of the aggregate Value of
all Portfolio Investments as of the end of the most recent fiscal quarter shall
be 0%;

 

(f)                                   the Advance Rate applicable to that
portion of the aggregate Value of the of the Portfolio Investments in Performing
Non-Cash Pay High Yield Investments, Performing Non-Cash Pay Mezzanine
Securities and Performing Common Equity shall be 0% to the extent necessary so
that no more than 20% of the Borrowing Base is attributable to such investments;

 

(g)                                  the Advance Rate applicable to that portion
of the aggregate Value of the Portfolio Investments in Capital Stock (other than
Preferred Stock) shall be 0% to the extent necessary so that no more than 10% of
the Borrowing Base is attributable to such investments (it being understood that
in no event shall Equity Interests of Financing Subsidiaries be included in the
Borrowing Base);

 

(h)                                 the Advance Rate applicable to that portion
of the aggregate Value of the of the Portfolio Investments in Performing
Non-Cash Pay Mezzanine Securities, Performing Non-Cash Pay Preferred Stock and
Performing Common Equity shall be 0% to the extent necessary so that no more
than 25% of the Borrowing Base is attributable to such investments;

 

(i)                                     the Advance Rate applicable to that
portion of the aggregate Value of Non-Performing Portfolio Investments shall be
0%;

 

(j)                                    the portion of the Borrowing Base
attributable to Portfolio Investments invested outside the United States,
Canada, the United Kingdom, Australia, Germany, France, Belgium, the
Netherlands, Luxembourg, Switzerland, Denmark, Finland, Norway and Sweden shall
be 0% to the extent necessary so that no more than 5% of the Borrowing Base is
attributable to such investments, unless otherwise consented to by the
Administrative Agent; and

 

(k)                                 the Borrowing Base shall consist of
Portfolio Investments in no fewer than 15 separate issuers.

 

As used herein, the following terms have the following meanings:

 

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13, the following percentages with respect to such
Portfolio Investment:

 

83

--------------------------------------------------------------------------------


 

Portfolio Investment
Unquoted

 

 

 

Quoted

 

 

 

 

 

 

 

Cash and U.S. Government Securities with maturities less than one year

 

100

%

n.a.

 

U.S. Government Securities with maturities greater than one year

 

95

%

n.a.

 

Performing First Lien Bank Loans

 

85

%

75

%

Performing Unitranche Loans

 

80

%

70

%

Performing Second Lien Bank Loans

 

75

%

65

%

Performing Cash Pay High Yield Securities

 

70

%

60

%

Performing Cash Pay Mezzanine Securities

 

65

%

55

%

Performing Non-Cash Pay High Yield Securities

 

60

%

50

%

Performing Non-Cash Pay Mezzanine Securities

 

55

%

45

%

Performing Cash Pay Preferred Stock

 

65

%

55

%

Performing Non-Cash Pay Preferred Stock

 

55

%

45

%

Performing Common Equity (and zero cost or penny warrants with performing debt)

 

30

%

20

%

Non-Performing First Lien Bank Loans

 

0

%

0

%

Non-Performing Second Lien Bank Loans

 

0

%

0

%

Non-Performing Cash Pay Mezzanine Securities

 

0

%

0

%

Non-Performing High Yield Securities

 

0

%

0

%

Non-Performing Common Equity

 

0

%

0

%

 

“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded and unfunded portion of revolving
credit lines and letter of credit facilities and other similar loans and
investments including interim loans and senior subordinated loans) which are
generally under a loan or credit facility (whether or not syndicated).

 

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

 

“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.

 

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of the
Credit Agreement.

 

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest (subject to Liens for
“ABL” revolvers and customary encumbrances) on a substantial portion of the
assets of the respective borrower and guarantors obligated in respect thereof.

 

84

--------------------------------------------------------------------------------


 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) or other exemption to the Securities Act and
(c) that are not Cash Equivalents, Mezzanine Securities or Bank Loans.

 

“Mezzanine Securities” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.

 

“Non-Performing Common Equity” means Capital Stock (other than Preferred Stock)
and warrants of an issuer having any debt outstanding that is non-Performing.

 

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

 

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

 

“Non-Performing Mezzanine Securities” means Mezzanine Securities other than
Performing Mezzanine Securities.

 

“Non-Performing Portfolio Investment” means Portfolio Investments for which the
issuer is in default of any payment obligations of principal or interest in
respect thereof after the expiration of any applicable grace period.

 

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

 

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

 

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semiannual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

“Performing Cash Pay Mezzanine Securities” means Mezzanine Securities (a) as to
which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

 

85

--------------------------------------------------------------------------------


 

“Performing Cash Pay Preferred Stock” means Preferred Stock (a) as to which, at
the time of determination, not less than 2/3rds of the dividends (including
accretions and “pay-in-kind” dividends) for the current monthly, quarterly,
semi-annual or annual period (as applicable) is payable in cash and (b) which
are Performing.

 

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
zero cost or penny warrants of an issuer all of whose outstanding debt is
Performing.

 

“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.

 

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

 

“Performing Non-Cash Pay Mezzanine Securities” means Performing Mezzanine
Securities other than Performing Cash Pay Mezzanine Securities.

 

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.

 

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on specified assets of the respective borrower and
guarantors obligated in respect thereof.

 

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01.

 

“Unitranche Loan” means a Bank Loan that is a First Lien Bank Loan, a portion of
which is, in effect, subject to superpriority rights of other lenders following
an event of default (such portion, a “second out” portion).  The Borrower’s
investment in the second out portion

 

86

--------------------------------------------------------------------------------


 

shall be treated as a Unitranche Loan for purposes of determining the applicable
Advance Rate for such Portfolio Investment under the Facility.

 

“Value” means, with respect to any Portfolio Investment, the lower of:

 

(i) the most recent internal market value as determined pursuant to
Section 5.12(b)(ii)(C) and

 

(ii) the most recent external market value as determined pursuant to
Section 5.12(b)(ii)(A) and (B).

 

SECTION 5.14.                                   Anti-Hoarding of Assets at
Non-Pledged Financing Subsidiaries.  If any Non-Pledged Financing Subsidiary is
not prohibited by any law, rule or regulation or by any contract or agreement
relating to Indebtedness from distributing all or any portion of its assets to
an Obligor, then such Non-Pledged Financing Subsidiary shall, if a Significant
Unsecured Indebtedness Event has occurred and is continuing, distribute to an
Obligor the amount of assets held by such Non-Pledged Financing Subsidiary that
such Non-Pledged Financing Subsidiary is permitted to distribute and that, in
the good faith judgment of the Borrower, such Non-Pledged Financing Subsidiary
does not reasonably expect to utilize, in the ordinary course of business, to
obtain or maintain a financing from an unaffiliated third party; provided,
however, that if a Significant Unsecured Indebtedness Event has occurred and is
continuing and the value of the assets owned by such Non-Pledged Financing
Subsidiary significantly exceeds the amount of Indebtedness of such Non-Pledged
Financing Subsidiary, even if such Non-Pledged Financing Subsidiary is
prohibited by any contract or agreement relating to Indebtedness from
distributing all or any portion of its assets to an Obligor,  the Borrower shall
use its commercially reasonable efforts to take such action as is necessary to
cause such Financing Subsidiary to become an Obligor or distribute assets to an
Obligor in an amount equal to the amount of assets held by such Non-Pledged
Financing Subsidiary that, in the good faith judgment of the Borrower, such
Non-Pledged Financing Subsidiary does not reasonably expect to utilize, in the
ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party that includes advance rates that are substantially
comparable to market terms for substantially similar debt financings at such
time of determination.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, been terminated, Cash Collateralized or
backstopped and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01.                                   Indebtedness.  Subject to the
last sentence of this Section 6.01, the Borrower will not, nor will it permit
any of the Subsidiary Guarantors to, create, incur, assume or permit to exist
any Indebtedness, except:

 

87

--------------------------------------------------------------------------------


 

(a)                                 Indebtedness created hereunder or existing
on the Effective Date and set forth in Part A of Schedule 3.11;

 

(b)                                 Secured Longer-Term Indebtedness and
Unsecured Longer-Term Indebtedness so long as (i) no Default exists at the time
of the incurrence thereof, (ii) the aggregate amount of such Secured Longer-Term
Indebtedness and Unsecured Longer-Term Indebtedness, taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07(b), and (iii) prior to and immediately after
giving effect to the incurrence of any Secured Longer-Term Indebtedness, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect;

 

(c)                                  Other Permitted Indebtedness;

 

(d)                                 Guarantees of Indebtedness otherwise
permitted hereunder;

 

(e)                                  Indebtedness of any Obligor owing to any
other Obligor or, if such Indebtedness is subject to subordination terms and
conditions that are satisfactory to the Administrative Agent, any other
Subsidiary of the Borrower;

 

(f)                                   Indebtedness of Financing
Subsidiaries, Immaterial Subsidiaries and Foreign Subsidiaries;

 

(g)                                  repurchase obligations with respect to U.S.
Government Securities or limited recourse debt facilities used solely to
purchase U.S. Government Securities in which the recourse is limited to such
U.S. Government Securities, in each case arising in the ordinary course of
business and which repurchase obligations or limited recourse debt facilities
may be fully collateralized;

 

(h)                                 obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business;

 

(i)                                     Secured Shorter-Term Indebtedness and
Unsecured Shorter-Term Indebtedness so long as (i) no Default exists at the time
of the incurrence thereof, (ii) the aggregate amount (determined at the time of
the incurrence of such Indebtedness) of such Indebtedness does not exceed the
greater of (A) $35,000,000 and (B) 5% of Shareholders’ Equity, (iii) the
aggregate amount of such Indebtedness, taken together with other
then-outstanding Indebtedness, does not exceed the amount required to comply
with the provisions of Section 6.07, and (iv) prior to and immediately after
giving effect to the incurrence of any such Indebtedness, the Covered Debt
Amount does not or would not exceed the Borrowing Base then in effect;

 

(j)                                    obligations (including Guarantees) in
respect of Standard Securitization Undertakings; and

 

(k)                                 Permitted SBIC Guarantees.

 

SECTION 6.02.                                   Liens.  The Borrower will not,
nor will it permit any of the Subsidiary Guarantors to, create, incur, assume or
permit to exist any Lien on any property or

 

88

--------------------------------------------------------------------------------


 

asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof
except:

 

(a)                                 any Lien on any property or asset of the
Borrower existing on the Effective Date and set forth in Part B of Schedule
3.11; provided that (i) no such Lien shall extend to any other property or asset
of the Borrower or any of the Subsidiary Guarantors, and (ii) any such Lien
shall secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(b)                                 Liens created pursuant to this Agreement
(including Section 2.19) or any of the Security Documents (including Liens in
favor of the Designated Indebtedness Holders (as defined in the Guarantee and
Security Agreement));

 

(c)                                  Liens on the assets of a Financing
Subsidiary (or on the Equity Interests of such Financing Subsidiary to the
extent securing Indebtedness of such Financing Subsidiary), Immaterial
Subsidiary or Foreign Subsidiary securing obligations of such Financing
Subsidiary, Immaterial Subsidiary or Foreign Subsidiary;

 

(d)                                 Liens on Special Equity Interests included
in the Portfolio Investments of the Borrower but only to the extent securing
obligations in the manner provided in the definition of “Special Equity
Interests” in Section 1.01;

 

(e)                                  Liens securing Indebtedness or other
obligations in an aggregate principal amount not exceeding $10,000,000 at any
one time outstanding (which may cover Portfolio Investments, but only to the
extent released from the Lien in favor of the Collateral Agent pursuant to
Section 10.03 of the Guarantee and Security Agreement), so long as at the time
of incurrence of such Indebtedness or other obligations, the aggregate amount of
Indebtedness permitted under clauses (a), (b) and (i) of Section 6.01, does not
exceed the lesser of (i) the Borrowing Base and (ii) the amount required to
comply with the provisions of Section 6.07(b);

 

(f)                                   Permitted Liens;

 

(g)                                  Liens on Equity Interests in any SBIC
Subsidiary created in favor of the SBA;

 

(h)                                 Liens securing Hedging Agreements permitted
under Section 6.04(c) and not otherwise permitted under clause (b) above in an
aggregate amount not to exceed $5,000,000 at any time; and

 

(i)                                     Liens in connection with repurchase
obligations with respect to U.S. Government Securities incurred in the ordinary
course of business or limited recourse debt facilities used to purchase U.S.
Government Securities incurred in the ordinary course of business in which the
recourse is limited to such U.S. Government Securities, provided that such Liens
(i) attach only to such U.S. Government Securities (or proceeds) being purchased
or sold and (ii) secure only obligations incurred in connection with such
purchase or sale.

 

89

--------------------------------------------------------------------------------


 

SECTION 6.03.                                   Fundamental Changes.  The
Borrower will not, nor will it permit any of the Subsidiary Guarantors to, enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution).  The
Borrower will not, nor will it permit any of the Subsidiary Guarantors to,
acquire any business or property from, or capital stock of, or be a party to any
acquisition of, any Person, except for purchases or acquisitions of Portfolio
Investments and other assets in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries and not in violation of the
terms and conditions of this Agreement or any other Loan Document.  The Borrower
will not, nor will it permit any of the Subsidiary Guarantors to, convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, any part of its assets, whether now owned or hereafter acquired,
but excluding (x) assets (other than Portfolio Investments) sold or disposed of
in the ordinary course of business (including to make expenditures of cash in
the normal course of the day-to-day business activities of the Borrower and its
Subsidiaries) and (y) subject to the provisions of clauses (d) and (e) below,
Portfolio Investments.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)                                 any Subsidiary Guarantor of the Borrower may
be merged or consolidated with or into the Borrower or any other Subsidiary
Guarantor; provided that if any such transaction shall be between a Subsidiary
Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned Subsidiary
Guarantor shall be the continuing or surviving corporation;

 

(b)                                 any Subsidiary Guarantor of the Borrower may
sell, lease, transfer or otherwise dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor
of the Borrower;

 

(c)                                  the capital stock of any Subsidiary of the
Borrower may be sold, transferred or otherwise disposed of to the Borrower or
any Subsidiary Guarantor of the Borrower;

 

(d)                                 the Obligors may sell, transfer or otherwise
dispose of Portfolio Investments (other than to a Financing Subsidiary) so long
as after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding Loans
or Other Covered Indebtedness) the Covered Debt Amount does not exceed the
Borrowing Base;

 

(e)                                  the Obligors may sell, transfer or
otherwise dispose of Portfolio Investments to a Financing Subsidiary so long as
after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding Loans
or Other Covered Indebtedness) the Covered Debt Amount does not exceed the
Borrowing Base and the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect;

 

(f)                                   the Borrower may merge or consolidate with
any other Person so long as (i) the Borrower is the continuing or surviving
entity in such transaction and (ii) at the time thereof and after giving effect
thereto, no Default shall have occurred or be continuing; and

 

90

--------------------------------------------------------------------------------


 

(g)                                  the Borrower and each of the Subsidiary
Guarantors may sell, lease, transfer or otherwise dispose of equipment or other
property or assets that do not consist of Portfolio Investments so long as the
aggregate amount of all such sales, leases, transfer and dispositions does not
exceed $5,000,000 in any fiscal year.

 

SECTION 6.04.                                   Investments.  The Borrower will
not, nor will it permit any of the Subsidiary Guarantors to, acquire, make or
enter into, or hold, any Investments except:

 

(a)                                 operating deposit accounts with banks;

 

(b)                                 Investments by the Borrower and the
Subsidiary Guarantors in the Borrower and the Subsidiary Guarantors and
Immaterial Subsidiaries;

 

(c)                                  Hedging Agreements entered into in the
ordinary course of the Borrower’s financial planning and not for speculative
purposes;

 

(d)                                 Portfolio Investments by the Borrower and
its Subsidiaries to the extent such Portfolio Investments are permitted under
the Investment Company Act and the Borrower’s Investment Policies as in effect
as of the date such Portfolio Investments are acquired;

 

(e)                                  Investments in any Financing Subsidiary so
long as, immediately after giving effect to such Investment, the Covered Debt
Amount does not exceed the Borrowing Base;

 

(f)                                   additional Investments up to but not
exceeding $10,000,000 in the aggregate;

 

(g)                                  Investments in Cash and Cash Equivalents;

 

(h)                                 Investments described on Schedule 3.12(b);

 

(i)                                     Investments by a Financing Subsidiary;
and

 

(j)                                    Investments in the form of Guarantees
permitted pursuant to Section 6.01.

 

For purposes of clause (f) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of Cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment; provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.

 

SECTION 6.05.                                   Restricted Payments.  The
Borrower will not, nor will it permit any of the Subsidiary Guarantors to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except that the Borrower may declare and pay:

 

91

--------------------------------------------------------------------------------


 

(a)                                 dividends with respect to the capital stock
of the Borrower payable solely in additional shares of the Borrower’s common
stock;

 

(b)                                 dividends and distributions in either case
in Cash or other property (excluding for this purpose the Borrower’s common
stock) in any taxable year of the Borrower in amounts not to exceed the amount
that is determined in good faith by the Borrower to be required to (i) maintain
the status of the Borrower as a RIC, and (ii) avoid federal excise taxes for
such taxable year imposed by Section 4982 of the Code;

 

(c)                                  dividends and distributions in each case in
Cash or other property (excluding for this purpose the Borrower’s common
stock) in addition to the dividends and distributions permitted under the
foregoing clauses (a) and (b), so long as on the date of such Restricted Payment
and after giving effect thereto:

 

(i)                                     no Default shall have occurred and be
continuing or would result therefrom; and

 

(ii)                                  the aggregate amount of Restricted
Payments made during any taxable year of the Borrower after the date hereof
under this clause (c) shall not exceed the difference of (x) an amount equal to
10% of the taxable income of the Borrower for such taxable year determined under
section 852(b)(2) of the Code, but without regard to subparagraphs (A), (B) or
(D) thereof, minus (y) the amount, if any, by which dividends and distributions
made during such taxable year pursuant to the foregoing clause (b) (whether in
respect of such taxable year or the previous taxable year) based upon the
Borrower’s estimate of taxable income exceeded the actual amounts specified in
subclauses (i) and (ii) of such foregoing clause (b) for such taxable year; and

 

(d)                                 other Restricted Payments so long as (i) on
the date of such other Restricted Payment and after giving effect thereto
(x) the Covered Debt Amount does not exceed 90% of the Borrowing Base and (y) no
Default shall have occurred and be continuing or would result therefrom and
(ii) on the date of such other Restricted Payment the Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with subclause (x) after giving effect to such
Restricted Payment.  For purposes of preparing such Borrowing Base Certificate,
(A) the fair market value of Portfolio Investments for which market quotations
are readily available shall be the most recent quotation available for such
Portfolio Investment and (B) the fair market value of Portfolio Investments for
which market quotations are not readily available shall be the Value set forth
in the Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01(d); provided that
the Borrower shall reduce the Value of any Portfolio Investment referred to in
this sub-clause (B) to the extent necessary to take into account any events of
which the Borrower has knowledge that adversely affect the value of such
Portfolio Investment.

 

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

 

92

--------------------------------------------------------------------------------


 

SECTION 6.06.                                   Certain Restrictions on
Subsidiaries.  The Borrower will not permit any of its Subsidiaries (other than
Financing Subsidiaries) to enter into or suffer to exist any indenture,
agreement, instrument or other arrangement (other than the Loan Documents) that
prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the declaration or payment of dividends, the making of loans, advances,
guarantees or Investments or the sale, assignment, transfer or other disposition
of property to the Borrower by any Subsidiary; provided that the foregoing shall
not apply to (i) indentures, agreements, instruments or other arrangements
pertaining to other Indebtedness permitted hereby (provided that such
restrictions would not adversely affect the exercise of rights or remedies of
the Administrative Agent or the Lenders hereunder or under the Security
Documents or restrict any Subsidiary in any manner from performing its
obligations under the Loan Documents) and (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset permitted by this Agreement or any Lien permitted by
this Agreement on such asset so long as the applicable restrictions only apply
to the assets subject to such lease, sale, other disposition or Lien.

 

SECTION 6.07.                                   Certain Financial Covenants.

 

(a)                                 Minimum Shareholders’ Equity.  The Borrower
will not permit Shareholders’ Equity at the last day of any fiscal quarter of
the Borrower to be less than $350,000,000 plus 25% of the net proceeds of the
sale of Equity Interests by the Borrower and its Subsidiaries after the
Effective Date (other than proceeds of sales of Equity Interests by and among
the Borrower and its Subsidiaries).

 

(b)                                 Asset Coverage Ratio.  The Borrower will not
permit the Asset Coverage Ratio (i) immediately after any Borrowing hereunder,
or (ii) on the last day of any fiscal quarter of the Borrower, to be less than
2.00 to 1.

 

(c)                                  Liquidity Test.  The Borrower will not
permit (a) the sum of (i) the aggregate Value of the Portfolio Investments that
are Cash (excluding Cash Collateral for outstanding Letters of Credit) or that
can be converted to Cash in fewer than 10 Business Days without more than a 5%
change in price, plus (ii) the aggregate amount of Relevant Available Funds that
can be converted to Cash in fewer than 10 Business Days, to be less than (b) 10%
of the Covered Debt Amount, for more than 30 consecutive Business Days during
any period when the Adjusted Covered Debt Balance is greater than 90% of the
Adjusted Borrowing Base.

 

SECTION 6.08.                                   Transactions with Affiliates. 
The Borrower will not, and will not permit any of its Subsidiaries to enter into
any transactions with any of its Affiliates, even if otherwise permitted under
this Agreement, except (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary (other than a SBIC Subsidiary) than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate,
(c) transactions permitted by Section 6.03(a), (b), (c) and (e), (d) Restricted
Payments permitted by Section 6.05, (e) transactions described on Schedule 6.08,
(f) any Investment that results in the creation of an Affiliate or
(g) transactions between or among the Obligors and any SBIC Subsidiary or
Financing Subsidiary or any “downstream

 

93

--------------------------------------------------------------------------------


 

affiliate” (as such term is used under the rules promulgated under the
Investment Company Act) company of an Obligor at prices and on terms and
conditions not less favorable to the Obligors than could be obtained at the time
on an arm’s-length basis from unrelated third parties.

 

SECTION 6.09.                                   Lines of Business.  The Borrower
will not, nor will it permit any of the Subsidiary Guarantors to, engage to any
material extent in any business other than in accordance with its Investment
Policies.  The Borrower will not, nor will it permit any of its Subsidiaries to
amend or modify the Investment Policies (other than a Permitted Policy
Amendment).

 

SECTION 6.10.                                   No Further Negative Pledge.  The
Borrower will not, and will not permit any of the Subsidiary Guarantors to,
enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Obligor to create, incur, assume or suffer to exist any Lien
upon any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement, the other Loan Documents and documents with respect to Indebtedness
permitted under Section 6.01(b) or (i); (b) covenants in documents creating
Liens permitted by Section 6.02 (including covenants with respect to the
Designated Indebtedness Obligations or Designated Indebtedness Holders under
(and, in each case, as defined in) the Security Documents) prohibiting further
Liens on the assets encumbered thereby; (c) customary restrictions contained in
leases not subject to a waiver; (d) any such agreement that imposes restrictions
on investments or other interests in Financing Subsidiaries (but no other assets
of any Obligor); and (e) any other agreement that does not restrict in any
manner (directly or indirectly) Liens created pursuant to the Loan Documents on
any Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement.

 

SECTION 6.11.                                   Modifications of Longer-Term
Indebtedness Documents.  The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, consent to any modification, supplement or waiver of
any of the provisions of any agreement, instrument or other document evidencing
or relating to any Secured Longer-Term Indebtedness or Unsecured Longer-Term
Indebtedness that would result in such Indebtedness not meeting the requirements
of the definition of “Secured Longer-Term Secured Indebtedness” and “Unsecured
Longer-Term Indebtedness”, as applicable, set forth in Section 1.01 of this
Agreement, unless (i) in the case of Secured Longer Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Secured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Secured Shorter-Term Indebtedness”
(whereupon such Indebtedness shall be deemed to constitute “Secured Shorter-Term
Indebtedness” for all purposes of this Agreement) and (ii) in the case of
Unsecured Longer-Term Indebtedness, such Indebtedness would have been permitted
to be incurred as Unsecured Shorter-Term Indebtedness at the time of such
modification, supplement or waiver and the Borrower so designates such
Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon such
Indebtedness shall be deemed to constitute “Unsecured Shorter-Term Indebtedness”
for all purposes of this Agreement).

 

94

--------------------------------------------------------------------------------


 

SECTION 6.12.                                   Payments of Longer-Term
Indebtedness.  The Borrower will not, nor will it permit any of the Subsidiary
Guarantors to, purchase, redeem, retire or otherwise acquire for value, or set
apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness (other than the refinancing of Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness with Indebtedness permitted
under Section 6.01), except for (a) regularly scheduled payments, prepayments or
redemptions of principal and interest in respect thereof required pursuant to
the instruments evidencing such Indebtedness, (it being understood that none of:
(w) the conversion features under convertible notes; (x) the triggering and/or
settlement thereof; or (y) any cash payment made in respect thereof, shall
constitute a “regularly scheduled payment, prepayment or redemption of principal
and interest” within the meaning of this clause (a)); (b) so long as no Default
shall exist or be continuing, any payment that, if treated as a Restricted
Payment for purposes of Section 6.05(d), would be permitted to be made pursuant
to the provisions set forth in Section 6.05(d); and (c) voluntary payments or
prepayments of Secured Longer-Term Indebtedness, so long as both before and
after giving effect to such voluntary payment or prepayment (i) the Borrower is
in pro forma compliance with the financial covenants set forth in Section 6.07
and (ii) no Default shall exist or be continuing.

 

SECTION 6.13.                                   Accounting Changes.  The
Borrower will not, nor will it permit any of its Subsidiaries to, make any
change in (a) accounting policies or reporting practices, except as permitted
under GAAP or required by law or rule or regulation of any Governmental
Authority, or (b) its fiscal year.

 

SECTION 6.14.                                   SBIC Guarantee.  The Borrower
will not, nor will it permit any of its Subsidiaries to, cause or permit the
occurrence of any event or condition that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)                                 the Borrower shall (i) fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise or
(ii) fail to deposit any amount into the Letter of Credit Collateral Account as
required by Section 2.05(d);

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five or more Business Days;

 

95

--------------------------------------------------------------------------------


 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect when made or deemed made in any
material respect;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in (i) Section 5.03 (with
respect to the Borrower’s existence) or Sections 5.08(a) and (b) or in
Article VI or any Obligor shall default in the performance of any of its
obligations contained in Sections 3 and 7 of the Guarantee and Security
Agreement or (ii) Sections 5.01(e) and (f) or 5.02 and such failure shall
continue unremedied for a period of five or more days after notice thereof by
the Administrative Agent (given at the request of any Lender) to the Borrower;

 

(e)                                  a Borrowing Base Deficiency shall occur and
continue unremedied for a period of five or more Business Days after delivery of
a Borrowing Base Certificate demonstrating such Borrowing Base Deficiency
pursuant to Section 5.01(e); provided that it shall not be an Event of Default
hereunder if the Borrower shall present the Administrative Agent with a
reasonably feasible plan acceptable to the Required Lenders in their sole
discretion to enable such Borrowing Base Deficiency to be cured within 30
Business Days (which 30-Business Day period shall include the five Business Days
permitted for delivery of such plan), so long as such Borrowing Base Deficiency
is cured within such 30-Business Day period;

 

(f)                                   the Borrower or any Obligor, as
applicable, shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (d), (e) or (s) of this Article) or any other Loan Document and such
failure shall continue unremedied for a period of 30 or more days after notice
thereof from the Administrative Agent (given at the request of any Lender) to
the Borrower;

 

(g)                                  the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, taking into account any applicable grace period;

 

(h)                                 any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
shall continue unremedied for any applicable period of time sufficient to enable
or permit the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (h) shall not apply
to (1) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness; or
(2) convertible debt that becomes due as a result of a conversion or redemption
event, other than as a result of an “event of default” (as defined in the
documents governing such convertible Material Indebtedness);

 

96

--------------------------------------------------------------------------------


 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed and unstayed
for a period of 60 or more days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(j)                                    the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(k)                                 the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(l)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 shall be rendered against
the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) to enforce any such judgment;

 

(m)                             an ERISA Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 the Borrower shall cease to be managed by
the External Manager or an Affiliate thereof;

 

(p)                                 the Liens created by the Security Documents
shall, at any time with respect to Portfolio Investments having an aggregate
Value in excess of 5% of the aggregate Value of all Portfolio Investments, not
be valid and perfected or are asserted not to be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is

 

97

--------------------------------------------------------------------------------


 

required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents) except to the extent that any such loss of
perfection or asserted loss of perfection results from the failure of the
Collateral Agent to maintain possession of the certificates representing the
securities pledged under the Loan Documents;

 

(q)                                 except for expiration or termination in
accordance with its terms, any of the Loan Documents shall for whatever reason
be terminated or cease to be in full force and effect in any material respect,
or the enforceability thereof shall be contested by the Borrower or any other
Obligor;

 

(r)                                    the Obligors shall at any time, without
the consent of the Required Lenders, fail to comply with the covenant contained
in Section 5.11(a), and such failure shall continue unremedied for a period of
30 or more days after the earlier of notice thereof by the Administrative Agent
(given at the request of any Lender) to the Borrower or knowledge thereof by a
Financial Officer; or

 

(s)                                   the Borrower or any of its Subsidiaries
shall cause or permit the occurrence of any condition or event that would result
in any recourse to any Obligor under any Permitted SBIC Guarantee;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent or Lenders with LC Exposure representing more than 50% of
the total LC Exposure demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall immediately deposit into the Letter of Credit
Collateral Account cash in an amount equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the

 

98

--------------------------------------------------------------------------------


 

occurrence of any Event of Default with respect to the Borrower described in
clause (i) or (j) of this Article.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01.                                   Appointment of the
Administrative Agent.  Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Collateral Agent as its agent
hereunder and under the other Loan Documents and authorizes the Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

 

SECTION 8.02.                                   Capacity as Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

 

SECTION 8.03.                                   Limitation of Duties;
Exculpation.  The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein and in the other Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own fraud, gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any

 

99

--------------------------------------------------------------------------------


 

other Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or
therein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

SECTION 8.04.                                   Reliance.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person.  The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05.                                   Sub-Agents.  The Administrative
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent. 
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a count of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with fraud, gross
negligence or willful misconduct in the selection of such sub-agents.

 

SECTION 8.06.                                   Resignation; Successor
Administrative Agent.  The Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower not to be unreasonably withheld (or, if an Event of Default has
occurred and is continuing in consultation with the Borrower), to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent’s resignation shall nonetheless become effective and
(1) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and (2) the Required Lenders shall perform the duties of
the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the

 

100

--------------------------------------------------------------------------------


 

Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

Any resignation by Goldman Sachs Bank USA as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

 

SECTION 8.07.                                   Reliance by Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and the Administrative Agent shall
have no responsibility with respect to the accuracy of or the completeness of
any information provided to Lenders.

 

Each Lender, by delivering its signature page to this Agreement or any
Assignment and Assumption and funding any Loan shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders.

 

SECTION 8.08.                                   Modifications to Loan
Documents.  Except as otherwise provided in Section 9.02(b) or (c) of this
Agreement or the Security Documents with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Loan Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the

 

101

--------------------------------------------------------------------------------


 

subject of either a disposition of property permitted hereunder or a disposition
to which the Required Lenders have consented.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.                                   Notices; Electronic
Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at:

 

New Mountain Finance Corporation

787 Seventh Avenue, 49th Floor

New York, NY 10019

Attention:  David Cordova, Chief Financial Officer

Telecopy Number: (646) 224-8942

Telephone: (212) 220-3546

 

(ii)                                  if to the Administrative Agent or
Swingline Lender, to it at:

 

Goldman Sachs Bank USA

6011 Connection Drive

Irving, Texas 75039

Telecopy Number: (646) 769-7829

Email: gsmmg-operations@gs.com

 

with a copy to:

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282-2198

Attention:  Douglas Tansey

Dana Horan

Email: douglas.tansey@gs.com

dana.horan@gs.com

 

(iii)                               if to the Issuing Bank, to it at:

 

Goldman Sachs Bank USA

6011 Connection Drive

 

102

--------------------------------------------------------------------------------


 

Irving, Texas 75039

Attention:  Letter of Credit Department Manager

Telecopy Number: (646) 769-7829

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Section 2.06 if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(i) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

Each party hereto understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the fraud, willful misconduct or gross negligence of Administrative Agent,
any Lender or their respective Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Platform and
any electronic communications media approved by the Administrative Agent as
provided herein are provided “as is” and “as available”. None of the
Administrative Agent or its Related Parties warrant the accuracy, adequacy, or
completeness of the such media or the

 

103

--------------------------------------------------------------------------------


 

Platform and each expressly disclaims liability for errors or omissions in the
Platform and such media. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Administrative Agent and any of its Related Parties in
connection with the Platform or the electronic communications media approved by
the Administrative Agent as provided for herein.

 

(c)                                  Private Side Information Contacts. Each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to information that is not
made available through the “Public Side Information” portion of the Platform and
that may contain Non-Public Information with respect to the Borrower, its
Subsidiaries or their Securities for purposes of United States federal or state
securities laws. In the event that any Public Lender has determined for itself
to not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

 

(d)                                 Documents to be Delivered under Sections
5.01 and 5.12(a).  For so long as an Intralinks™ or equivalent website is
available to each of the Lenders hereunder, the Borrower may satisfy its
obligation to deliver documents to the Administrative Agent or the Lenders under
Sections 5.01 and 5.12(a) by delivering one hard copy thereof to the
Administrative Agent and either an electronic copy or a notice identifying the
website where such information is located for posting by the Administrative
Agent on Intralinks™ or such equivalent website; provided that the
Administrative Agent shall have no responsibility to maintain access to
Intralinks™ or an equivalent website.

 

SECTION 9.02.                                   Waivers; Amendments.

 

(a)                                 No Deemed Waivers Remedies Cumulative.  No
failure or delay by the Administrative Agent the Issuing Bank, the Swingline
Lender or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank, the Swingline Lender and the Lenders hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan,
Swingline Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the

 

104

--------------------------------------------------------------------------------


 

Swingline Lender, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Amendments to this Agreement.  Neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender,

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,

 

(iii)                               postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby,

 

(iv)                              change Section 2.17(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender affected thereby, or

 

(v)                                 change any of the provisions of this
Section or the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender affected thereby;

 

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be and (y) the consent of Lenders holding not less than two-thirds of the
Revolving Credit Exposure and unused Commitments will be required (A) for any
adverse change affecting the provisions of this Agreement relating to the
determination of the Borrowing Base, and (B) for any release of any material
portion of the Collateral other than for fair value or as otherwise permitted
hereunder or under the other Loan Documents.

 

Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver or modification.

 

105

--------------------------------------------------------------------------------


 

(c)                                  Amendments to Security Documents.  No
Security Document nor any provision thereof may be waived, amended or modified,
nor may the Liens thereof be spread to secure any additional obligations
(including any increase in Loans hereunder, but excluding any such increase
pursuant to a Commitment Increase under Section 2.08(e) to an amount not greater
than $200,000,000) except pursuant to an agreement or agreements in writing
entered into by the Borrower, and by the Collateral Agent with the consent of
the Required Lenders; provided that, (i) without the written consent of each
Lender, no such agreement shall release all or substantially all of the Obligors
from their respective obligations under the Security Documents and (ii) without
the written consent of each Lender, no such agreement shall release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby, or release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, except that no such consent shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement, to release any Lien covering property (and to release any
such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented.

 

(d)                                 Replacement of Non-Consenting Lender. If, in
connection with any proposed change, waiver, discharge or termination to any of
the provisions of this Agreement as contemplated by this Section 9.02, the
consent of the Required Lenders shall have been obtained but the consent of one
or more Lenders (each a “Non-Consenting Lender”) whose consent is required for
such proposed change, waiver, discharge or termination is not obtained, then (so
long as no Event of Default has occurred and is continuing) the Borrower shall
have the right, at its sole cost and expense, to replace each such
Non-Consenting Lender or Lenders with one or more replacement Lenders pursuant
to Section 2.18(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

SECTION 9.03.                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Collateral Agent and their Affiliates, including
the reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent and the Collateral Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder,
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank, the Swingline Lender or any Lender, including the
reasonable and documented fees, charges and disbursements of one outside counsel
for the Administrative Agent, the Issuing Bank and the

 

106

--------------------------------------------------------------------------------


 

Swingline Lender as well as one outside counsel for the Lenders and additional
counsel should any conflict of interest arise, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect thereof and (iv) and all documented
costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, the Issuing Bank, the
Swingline Lender and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable and documented out-of-pocket fees
and disbursements of one outside counsel for all Indemnitees (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction for all
Indemnitees) unless, in the reasonable opinion of an Indemnitee, representation
of all Indemnitees by such counsel would be inappropriate due to the existence
of an actual or potential conflict of interest) in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and laws, statutes, rules or
regulations relating to environmental, occupational safety and health or land
use matters), on common law or equitable cause or on contract or otherwise and
related expenses or disbursements of any kind (other than Taxes or Other Taxes
which shall only be indemnified by the Borrower to the extent provided in
Section 2.16), including the fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of;
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any
Loan, Swingline Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
brought by the Borrower or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, fraud, willful misconduct or gross negligence of such Indemnitee, as
finally determined by a court of competent jurisdiction.  Notwithstanding the
foregoing, it is understood and agreed that indemnification for Taxes is subject
to the provisions of Section 2.16.

 

107

--------------------------------------------------------------------------------


 

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower fails to pay any amount required to be paid by it to the
Administrative Agent, the Issuing Bank or the Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of; this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent caused by the fraud, willful misconduct or gross
negligence of such Indemnitee, as determined by a final, non-appealable judgment
of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after written demand therefor.

 

SECTION 9.04.                                   Successors and Assigns.

 

(a)                                 Assignments Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

108

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.

 

(i)                                     Assignments Generally.  Subject to the
conditions set forth in clause (ii) below, any Lender may assign to one or more
assignees (other than natural persons or any Defaulting Lender) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans and LC Exposure at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, or, if an Event of Default has occurred and is continuing, any other
assignee; and

 

(B)                               the Administrative Agent and the Issuing Bank:
provided that no consent of the Administrative Agent or Issuing Bank shall be
required for an assignment by a Lender to an Affiliate of such Lender.

 

(ii)                                  Certain Conditions to Assignments. 
Assignments shall be subject to the following additional conditions:

 

(A)                               except in the case of an Assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans and LC Exposure of a Class,
the amount of the Commitment or Loans and LC Exposure of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such Assignment is delivered to the
Administrative Agent) shall not be less than U.S. $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment of any Class of
Commitments or Loans and LC Exposure shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of such Class of Commitments, Loans and LC Exposure;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption in
substantially the form of Exhibit A hereto, together with a processing and
recordation fee of U.S. $3,500 (which fee shall not be payable in connection
with an assignment to a Lender or to an Affiliate of a Lender), for which the
Borrower and the Guarantors shall not be obligated;

 

(D)                               the assignee, if it shall not already be a
Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire; and

 

(E)                                the assignee shall deliver to the Borrower
and the Administrative Agent those documents specified in Section 2.16(f).

 

109

--------------------------------------------------------------------------------


 

(iii)                               Effectiveness of Assignments.  Subject to
acceptance and recording thereof pursuant to paragraph (c) of this Section, from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.  Notwithstanding anything to the contrary herein, in connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions set forth in Section 9.04(b)(ii) or otherwise, the
parties to the assignment shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the Applicable
Percentage of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, Issuing Bank, Swingline Lender
and each Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full Applicable Percentage of all Loans and
participations in Letters of Credit and Swingline Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(c)                                  Maintenance of Registers by Administrative
Agent.  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Registers” and each
individually, a “Register”).  The entries in the Registers shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Registers pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Registers shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

110

--------------------------------------------------------------------------------


 

(d)                                 Acceptance of Assignments by Administrative
Agent.  Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e)                                  Special Purposes Vehicles.  Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle (an “SPC”) owned or administered by
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make; provided that (i) nothing herein shall constitute a
commitment to make any Loan by any SPC, (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall, subject to the terms of this Agreement, make such Loan
pursuant to the terms hereof, (iii) the rights of any such SPC shall be
derivative of the rights of the Granting Lender, and such SPC shall be subject
to all of the restrictions upon the Granting Lender herein contained, and
(iv) no SPC shall be entitled to the benefits of Sections 2.14 (or any other
increased costs protection provision), 2.15 or 2.16.  Each SPC shall be
conclusively presumed to have made arrangements with its Granting Lender for the
exercise of voting and other rights hereunder in a manner which is acceptable to
the SPC, the Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.

 

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC.  In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential

 

111

--------------------------------------------------------------------------------


 

basis (in the same manner described in Section 9.13(b)) any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of a surety, guarantee or credit or liquidity enhancement to such
SPC.

 

(f)                                   Participations.  Any Lender may sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitments and the
Loans and LC Disbursements owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (g) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Sections 2.14, 2.15 or 2.16, with respect to any participation,
than its participating Lenders would have been entitled to receive, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation;
provided, further, that no Participant shall be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation granted to
such Participant and such Participant shall have complied with the requirements
of Section 2.16 as if such Participant is a Lender.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.17(d) as though it were a Lender hereunder.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest of each
Participant’s interest in the loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any other information relating to a
Participant’s interest in any commitments, loans, letters of credit or is other
obligations under any Loan Document) to any person except to the extent that
such disclosures are necessary to establish that such commitment, loan, letter
of credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

112

--------------------------------------------------------------------------------


 

(g)                                  Limitations on Rights of Participants.  A
Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with paragraphs
(e) and (f) of Section 2.16 as though it were a Lender and in the case of a
Participant claiming exemption for portfolio interest under Section 871(h) or
881(c) of the Code, the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under applicable laws and regulations.

 

(h)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any such pledge
or assignment to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

 

(i)                                     Further Limitations on Assignments. 
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan or LC Exposure held by it hereunder
(i) to the Borrower or any of its Affiliates or Subsidiaries without the prior
consent of each Lender, or (ii) to any “business development company” under the
Investment Company Act or any subsidiary thereof or to any private equity fund
or person whose primary business is the management of private equity funds
(including mezzanine investment funds) excluding any commercial or investment
bank (including any commercial or investment bank that sponsors private equity
funds or makes private equity investments or mezzanine or other loans), provided
that any mezzanine investment fund sponsored by a commercial bank shall not be a
permitted assignee or participant under this Section 9.04.

 

SECTION 9.05.                                   Survival.  All covenants,
agreements, representations and warranties made by the Borrower herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination, Cash Collateralization or
backstop of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

113

--------------------------------------------------------------------------------


 

SECTION 9.06.                                  
Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy electronically
(e.g. pdf) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.07.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                                   Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Sections
2.17(d) and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of Administrative
Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the amounts owing to such Defaulting Lender hereunder as to which it
exercised such right of setoff.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of

 

114

--------------------------------------------------------------------------------


 

setoff) which such Lender may have.  Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

SECTION 9.09.                                   Governing Law; Jurisdiction;
Etc.

 

(a)                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement and any Loan Document,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Service of Process.  Each party to this
Agreement (i) irrevocably consents to service of process in the manner provided
for notices in Section 9.01 and (ii) agrees that service as provided in the
manner provided for notices in Section 9.01 is sufficient to confer personal
jurisdiction over such party in any proceeding in any court and otherwise
constitutes effective and binding service in every respect. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 9.10.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE

 

115

--------------------------------------------------------------------------------


 

THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS.  THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                                   Judgment Currency.  This is an
international loan transaction in which the specification of Dollars or any
Foreign Currency, as the case may be (the “Specified Currency”), and payment in
New York City or the country of the Specified Currency, as the case may be (the
“Specified Place”), is of the essence, and the Specified Currency shall be the
currency of account in all events relating to Loans denominated in the Specified
Currency.  The payment obligations of the Borrower under this Agreement shall
not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder.  If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered.  The obligation of the Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency.  the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

SECTION 9.12.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.13.                                   Treatment of Certain
Information; No Fiduciary Duty; Confidentiality.

 

(a)                                 Treatment of Certain Information.  The
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to the Borrower or one or
more of its Subsidiaries (in connection with this Agreement or otherwise) by any
Lender or by one or more subsidiaries or affiliates of such Lender and the
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the

 

116

--------------------------------------------------------------------------------


 

provisions of paragraph (b) of this Section as if it were a Lender hereunder. 
Such authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  Each Lender shall use all information
delivered to such Lender by the Borrower and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, in connection with providing services to the Borrower. The
Administrative Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower or any of its Subsidiaries, their
stockholders and/or their affiliates. The Borrower, on behalf of itself and each
of its Subsidiaries, agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and the Borrower or
any of its Subsidiaries, its stockholders or its affiliates, on the other. The
Borrower and each of its Subsidiaries each acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and its
Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower or any of its Subsidiaries, any of their
stockholders or affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise the Borrower or any of its Subsidiaries, their
stockholders or their affiliates on other matters) or any other obligation to
the Borrower or any of its Subsidiaries except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower or any of its Subsidiaries,
their management, stockholders, creditors or any other Person. The Borrower and
each of its Subsidiaries each acknowledge and agree that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower and each of its
Subsidiaries each agree that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower or any of its Subsidiaries, in connection with such transaction
or the process leading thereto.

 

(b)                                 Confidentiality.  Each of the Administrative
Agent, the Lenders, the Swingline Lender and the Issuing Bank agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives in connection with the transactions
contemplated by the Loan Documents and related matters (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in,

 

117

--------------------------------------------------------------------------------


 

or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (vii) with the consent of the Borrower, (viii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (ix) on a
confidential basis to (x) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(y) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided hereunder.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of Information received from
the Borrower or any of its Subsidiaries after the date hereof; such Information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.14.                                   USA PATRIOT Act.  Each Lender
hereby notifies the Borrower that pursuant to the requirements of Title III of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies the Borrower and each other Obligor, which information includes
the name and address of the Borrower and each other Obligor and other
information that will allow such Lender to identify the Borrower and each other
Obligor in accordance with said Act.

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

By:

/s/ David Cordova

 

 

Name: David Cordova

 

 

Title:   Chief Financial Officer

 

Signature Page – Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Administrative Agent, Swingline Lender, Issuing Bank
and a Lender

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title:   Authorized Signatory

 

Signature Page – Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title:   Authorized Signatory

 

Signature Page – Credit Agreement

 

--------------------------------------------------------------------------------

 